Exhibit 10.1

NATIONAL MERCANTILE BANCORP

16,000 Capital Securities

Fixed/Floating Rate Capital Securities

(Liquidation Amount $1,000.00 per Capital Security)

PLACEMENT AGREEMENT

January 24, 2007

FTN Financial Capital Markets

845 Crossover Lane, Suite 150

Memphis, Tennessee  38117

Keefe, Bruyette & Woods, Inc.

787 7th Avenue

4th Floor

New York, New York  10019

Ladies and Gentlemen:

National Mercantile Bancorp, a California corporation (the “Company”), and its
financing subsidiary, First California Capital Trust I, a Delaware statutory
trust (the “Trust,” and hereinafter together with the Company, the “Offerors”),
hereby confirm their agreement (this “Agreement”) with you as placement agents
(the “Placement Agents”), as follows:


SECTION 1.              ISSUANCE AND SALE OF SECURITIES.


1.1.         INTRODUCTION. THE OFFERORS PROPOSE TO ISSUE AND SELL AT THE CLOSING
(AS DEFINED IN SECTION 2.3.1 HEREOF) 16,000 OF THE TRUST’S FIXED/FLOATING RATE
CAPITAL SECURITIES, WITH A LIQUIDATION AMOUNT OF $1,000.00 PER CAPITAL SECURITY
(THE “CAPITAL SECURITIES”), TO KEEFE, BRUYETTE & WOODS, INC. (THE “PURCHASER”)
PURSUANT TO THE TERMS OF A SUBSCRIPTION AGREEMENT ENTERED INTO, OR TO BE ENTERED
INTO ON OR PRIOR TO THE CLOSING DATE (AS DEFINED IN SECTION 2.3.1 HEREOF),
BETWEEN THE OFFERORS AND THE PURCHASER (THE “SUBSCRIPTION AGREEMENT”), THE FORM
OF WHICH IS ATTACHED HERETO AS EXHIBIT A AND INCORPORATED HEREIN BY THIS
REFERENCE.


1.2.         OPERATIVEAGREEMENTS.

The Capital Securities shall be fully and unconditionally guaranteed on a
subordinated basis by the Company with respect to distributions and amounts
payable upon liquidation, redemption or repayment (the “Guarantee”) pursuant and
subject to the Guarantee Agreement (the “Guarantee Agreement”), to be dated as
of the Closing Date and executed and delivered by the Company and Wilmington
Trust Company (“WTC”), as trustee (the “Guarantee Trustee”), for the benefit
from time to time of the holders of the Capital Securities.  The entire proceeds
from the sale by the Trust to the holders of the Capital Securities shall be
combined with the entire proceeds from the sale by the Trust to the Company of
its common securities (the “Common Securities”), and shall be used by the Trust
to purchase $16,495,000.00 in principal amount of the Fixed/Floating Rate Junior
Subordinated


--------------------------------------------------------------------------------


Deferrable Interest Debentures (the “Debentures”) of the Company.  The Capital
Securities and the Common Securities for the Trust shall be issued pursuant to
an Amended and Restated Declaration of Trust among WTC, as Delaware trustee (the
“Delaware Trustee”), WTC, as institutional trustee (the “Institutional
Trustee”), the Administrators named therein, and the Company, to be dated as of
the Closing Date and in substantially the form heretofore delivered to the
Placement Agents (the “Trust Agreement”).  The Debentures shall be issued
pursuant to an Indenture (the “Indenture”), to be dated as of the Closing Date,
between the Company and WTC, as indenture trustee (the “Indenture Trustee”). 
The documents identified in this Section 1.2 and in Section 1.1 are referred to
herein as the “Operative Documents.”


1.3.         RIGHTS OF PURCHASER. THE CAPITAL SECURITIES SHALL BE OFFERED AND
SOLD BY THE TRUST DIRECTLY TO THE PURCHASER WITHOUT REGISTRATION OF ANY OF THE
CAPITAL SECURITIES, THE DEBENTURES OR THE GUARANTEE UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS
IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND OTHER APPLICABLE SECURITIES LAWS.  THE OFFERORS AGREE THAT THIS
AGREEMENT SHALL BE INCORPORATED BY REFERENCE INTO THE SUBSCRIPTION AGREEMENT AND
THE PURCHASER SHALL BE ENTITLED TO EACH OF THE BENEFITS OF THE PLACEMENT AGENTS
AND THE PURCHASER UNDER THIS AGREEMENT AND SHALL BE ENTITLED TO ENFORCE
OBLIGATIONS OF THE OFFERORS UNDER THIS AGREEMENT AS FULLY AS IF THE PURCHASER
WERE A PARTY TO THIS AGREEMENT.  THE OFFERORS AND THE PLACEMENT AGENTS HAVE
ENTERED INTO THIS AGREEMENT TO SET FORTH THEIR UNDERSTANDING AS TO THEIR
RELATIONSHIP AND THEIR RESPECTIVE RIGHTS, DUTIES AND OBLIGATIONS.


1.4.         LEGENDS. UPON ORIGINAL ISSUANCE THEREOF, AND UNTIL SUCH TIME AS THE
SAME IS NO LONGER REQUIRED UNDER THE APPLICABLE REQUIREMENTS OF THE SECURITIES
ACT, THE CAPITAL SECURITIES AND DEBENTURES CERTIFICATES SHALL EACH CONTAIN A
LEGEND AS REQUIRED PURSUANT TO ANY OF THE OPERATIVE DOCUMENTS.


SECTION 2.              PURCHASE OF CAPITAL SECURITIES.


2.1.         EXCLUSIVE RIGHTS; PURCHASE PRICE. FROM THE DATE HEREOF UNTIL THE
CLOSING DATE (WHICH DATE MAY BE EXTENDED BY MUTUAL AGREEMENT OF THE OFFERORS AND
THE PLACEMENT AGENTS), THE OFFERORS HEREBY GRANT TO THE PLACEMENT AGENTS THE
EXCLUSIVE RIGHT TO ARRANGE FOR THE SALE OF THE CAPITAL SECURITIES TO THE
PURCHASER AT A PURCHASE PRICE OF $1,000.00 PER CAPITAL SECURITY.


2.2.         SUBSCRIPTION AGREEMENT. THE OFFERORS HEREBY AGREE TO EVIDENCE THEIR
ACCEPTANCE OF THE SUBSCRIPTION BY COUNTERSIGNING A COPY OF THE SUBSCRIPTION
AGREEMENT AND RETURNING THE SAME TO THE PLACEMENT AGENTS.


2.3.         CLOSING AND DELIVERY OF PAYMENT.


2.3.1.      CLOSING; CLOSING DATE. THE SALE AND PURCHASE OF THE CAPITAL
SECURITIES BY THE OFFERORS TO THE PURCHASER SHALL TAKE PLACE AT A CLOSING (THE
“CLOSING”) AT THE OFFICES OF LEWIS, RICE & FINGERSH, L.C., AT 10:00 A.M.
(ST. LOUIS TIME) ON JANUARY 25, 2007, OR SUCH OTHER BUSINESS DAY AS MAY BE
AGREED UPON BY THE OFFERORS AND THE PLACEMENT AGENTS (THE “CLOSING DATE”);
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE CLOSING DATE OCCUR LATER THAN
JANUARY 31, 2007 UNLESS CONSENTED TO BY THE PURCHASER.  PAYMENT BY THE PURCHASER
SHALL BE PAYABLE IN THE MANNER SET FORTH IN THE SUBSCRIPTION AGREEMENT AND SHALL
BE MADE PRIOR TO OR ON THE CLOSING DATE.


2.3.2.      DELIVERY. THE CERTIFICATE FOR THE CAPITAL SECURITIES SHALL BE IN
DEFINITIVE FORM, REGISTERED IN THE NAME OF THE PURCHASER, OR THE PURCHASER’S
DESIGNEE, AND IN THE AGGREGATE AMOUNT OF THE CAPITAL SECURITIES PURCHASED BY THE
PURCHASER.


2.3.3.      TRANSFER AGENT. NOT LESS THAN TWO FULL BUSINESS DAYS PRIOR TO THE
CLOSING DATE, A GLOBAL CAPITAL SECURITIES CERTIFICATE IN DEFINITIVE FORM SHALL
BE MADE AVAILABLE BY OR ON BEHALF OF THE

2


--------------------------------------------------------------------------------



OFFERORS TO THE PLACEMENT AGENTS AND THE INSTITUTIONAL TRUSTEE FOR INSPECTION
AND DELIVERY TO THE DEPOSITORY TRUST COMPANY (“DTC”) OR ITS CUSTODIAN.


2.4.         COSTS AND EXPENSES. WHETHER OR NOT THIS AGREEMENT IS TERMINATED OR
THE SALE OF THE CAPITAL SECURITIES IS CONSUMMATED, THE COMPANY HEREBY COVENANTS
AND AGREES THAT IT SHALL PAY OR CAUSE TO BE PAID (DIRECTLY OR BY REIMBURSEMENT)
ALL REASONABLE COSTS AND EXPENSES INCIDENT TO THE PERFORMANCE OF THE OBLIGATIONS
OF THE OFFERORS UNDER THIS AGREEMENT, INCLUDING ALL FEES, EXPENSES AND
DISBURSEMENTS OF COUNSEL AND ACCOUNTANTS FOR THE OFFERORS; ALL REASONABLE
EXPENSES INCURRED BY THE OFFERORS INCIDENT TO THE PREPARATION, EXECUTION AND
DELIVERY OF THE TRUST AGREEMENT, THE INDENTURE, AND THE GUARANTEE; AND ALL OTHER
REASONABLE COSTS AND EXPENSES INCIDENT TO THE PERFORMANCE OF THE OBLIGATIONS OF
THE COMPANY HEREUNDER AND UNDER THE TRUST AGREEMENT.


2.5.         FAILURE TO CLOSE. IF ANY OF THE CONDITIONS TO THE CLOSING SPECIFIED
IN THIS AGREEMENT SHALL NOT HAVE BEEN FULFILLED TO THE SATISFACTION OF THE
PLACEMENT AGENTS OR IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE
10:00 A.M. (ST. LOUIS TIME) ON JANUARY 31, 2007, THEN EACH PARTY HERETO,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, SHALL BE RELIEVED OF
ALL FURTHER OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THEREBY WAIVING ANY RIGHTS
IT MAY HAVE BY REASON OF SUCH NONFULFILLMENT OR FAILURE; PROVIDED, HOWEVER, THAT
THE OBLIGATIONS OF THE PARTIES UNDER SECTIONS 2.4, 7.5 AND 9 SHALL NOT BE SO
RELIEVED AND SHALL CONTINUE IN FULL FORCE AND EFFECT.


SECTION 3.              CLOSING CONDITIONS. THE OBLIGATIONS OF THE PURCHASER AND
THE PLACEMENT AGENTS ON THE CLOSING DATE SHALL BE SUBJECT TO THE ACCURACY, AT
AND AS OF THE CLOSING DATE, OF THE REPRESENTATIONS AND WARRANTIES OF THE
OFFERORS CONTAINED IN THIS AGREEMENT, TO THE ACCURACY, AT AND AS OF THE CLOSING
DATE, OF THE STATEMENTS OF THE OFFERORS MADE IN ANY CERTIFICATES PURSUANT TO
THIS AGREEMENT, TO THE PERFORMANCE BY THE OFFERORS OF THEIR RESPECTIVE
OBLIGATIONS UNDER THIS AGREEMENT, TO COMPLIANCE, AT AND AS OF THE CLOSING DATE,
BY THE OFFERORS WITH THEIR RESPECTIVE AGREEMENTS HEREIN CONTAINED, AND TO THE
FOLLOWING FURTHER CONDITIONS:


3.1.         OPINIONS OF COUNSEL. ON THE CLOSING DATE, THE PLACEMENT AGENTS
SHALL HAVE RECEIVED THE FOLLOWING FAVORABLE OPINIONS, EACH DATED AS OF THE
CLOSING DATE:  (A) FROM TROY & GOULD P.C., COUNSEL FOR THE OFFERORS AND
ADDRESSED TO THE PURCHASER, THE PLACEMENT AGENTS AND WTC IN SUBSTANTIALLY THE
FORM SET FORTH ON EXHIBIT B-1 ATTACHED HERETO AND INCORPORATED HEREIN BY THIS
REFERENCE, (B) FROM RICHARDS, LAYTON & FINGER, P.A., SPECIAL DELAWARE COUNSEL TO
THE OFFERORS AND ADDRESSED TO THE PURCHASER, THE PLACEMENT AGENTS AND THE
OFFERORS, IN SUBSTANTIALLY THE FORM SET FORTH ON EXHIBIT B-2 ATTACHED HERETO AND
INCORPORATED HEREIN BY THIS REFERENCE AND (C) FROM LEWIS, RICE & FINGERSH, L.C.,
SPECIAL TAX COUNSEL TO THE OFFERORS, AND ADDRESSED TO THE PLACEMENT AGENTS AND
THE OFFERORS, ADDRESSING THE ITEMS SET FORTH ON EXHIBIT B-3 ATTACHED HERETO AND
INCORPORATED HEREIN BY THIS REFERENCE, SUBJECT TO THE RECEIPT BY LEWIS, RICE &
FINGERSH, L.C. OF A REPRESENTATION LETTER FROM THE COMPANY IN THE FORM SET FORTH
IN EXHIBIT B-3 COMPLETED IN A MANNER REASONABLY SATISFACTORY TO LEWIS, RICE &
FINGERSH, L.C. (COLLECTIVELY, THE “OFFERORS’ COUNSEL OPINIONS”).  IN RENDERING
THE OFFERORS’ COUNSEL OPINIONS, COUNSEL TO THE OFFERORS MAY RELY AS TO FACTUAL
MATTERS UPON CERTIFICATES OR OTHER DOCUMENTS FURNISHED BY OFFICERS, DIRECTORS
AND TRUSTEES OF THE OFFERORS (COPIES OF WHICH SHALL BE DELIVERED TO THE
PLACEMENT AGENTS AND THE PURCHASER) AND BY GOVERNMENT OFFICIALS, AND UPON SUCH
OTHER DOCUMENTS AS COUNSEL TO THE OFFERORS MAY, IN THEIR REASONABLE OPINION,
DEEM APPROPRIATE AS A BASIS FOR THE OFFERORS’ COUNSEL OPINIONS.  COUNSEL TO THE
OFFERORS MAY SPECIFY THE JURISDICTIONS IN WHICH THEY ARE ADMITTED TO PRACTICE
AND THAT THEY ARE NOT ADMITTED TO PRACTICE IN ANY OTHER JURISDICTION AND ARE NOT
EXPERTS IN THE LAW OF ANY OTHER JURISDICTION.  IF THE OFFERORS’ COUNSEL IS NOT
ADMITTED TO PRACTICE IN THE STATE OF NEW YORK, THE OPINION OF OFFERORS’ COUNSEL
MAY ASSUME, FOR PURPOSES OF THE OPINION, THAT THE LAWS OF THE STATE OF NEW YORK
ARE SUBSTANTIVELY IDENTICAL, IN ALL RESPECTS MATERIAL TO THE OPINION, TO THE
INTERNAL LAWS OF THE STATE IN WHICH SUCH COUNSEL IS ADMITTED TO PRACTICE.  SUCH
OFFERORS’ COUNSEL OPINIONS SHALL NOT STATE THAT THEY ARE TO BE GOVERNED OR
QUALIFIED BY, OR THAT THEY ARE OTHERWISE SUBJECT TO, ANY TREATISE, WRITTEN
POLICY OR OTHER DOCUMENT RELATING

3


--------------------------------------------------------------------------------



TO LEGAL OPINIONS, INCLUDING, WITHOUT LIMITATION, THE LEGAL OPINION ACCORD OF
THE ABA SECTION OF BUSINESS LAW (1991).


3.2.         OFFICER’S CERTIFICATE. AT THE CLOSING DATE, THE PURCHASER AND THE
PLACEMENT AGENTS SHALL HAVE RECEIVED CERTIFICATES FROM AN AUTHORIZED OFFICER OF
THE COMPANY, DATED AS OF THE CLOSING DATE, STATING THAT (I) THE REPRESENTATIONS
AND WARRANTIES OF THE OFFERORS SET FORTH IN SECTION 5 HEREOF ARE TRUE AND
CORRECT AS OF THE CLOSING DATE AND THAT THE OFFERORS HAVE COMPLIED WITH ALL
AGREEMENTS AND SATISFIED ALL CONDITIONS ON THEIR PART TO BE PERFORMED OR
SATISFIED AT OR PRIOR TO THE CLOSING DATE, (II) SINCE THE DATE OF THIS AGREEMENT
THE OFFERORS HAVE NOT INCURRED ANY LIABILITY OR OBLIGATION, DIRECT OR
CONTINGENT, OR ENTERED INTO ANY MATERIAL TRANSACTIONS, OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS, WHICH IS MATERIAL TO THE OFFERORS, AND
(III) COVERING SUCH OTHER MATTERS AS THE PLACEMENT AGENTS MAY REASONABLY
REQUEST.


3.3.         ADMINISTRATOR’S CERTIFICATE. AT THE CLOSING DATE, THE PURCHASER AND
THE PLACEMENT AGENTS SHALL HAVE RECEIVED A CERTIFICATE OF ONE OR MORE
ADMINISTRATORS OF THE TRUST, DATED AS OF THE CLOSING DATE, STATING THAT THE
REPRESENTATIONS AND WARRANTIES OF THE TRUST SET FORTH IN SECTION 5 ARE TRUE AND
CORRECT AS OF THE CLOSING DATE AND THAT THE TRUST HAS COMPLIED WITH ALL
AGREEMENTS AND SATISFIED ALL CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED
AT OR PRIOR TO THE CLOSING DATE.


3.4.         PURCHASE PERMITTED BY APPLICABLE LAWS; LEGAL INVESTMENT. THE
PURCHASE OF AND PAYMENT FOR THE CAPITAL SECURITIES AS DESCRIBED IN THIS
AGREEMENT AND PURSUANT TO THE SUBSCRIPTION AGREEMENT SHALL (A) NOT BE PROHIBITED
BY ANY APPLICABLE LAW OR GOVERNMENTAL REGULATION, (B) NOT SUBJECT THE PURCHASER
OR THE PLACEMENT AGENTS TO ANY PENALTY OR, IN THE REASONABLE JUDGMENT OF THE
PURCHASER AND THE PLACEMENT AGENTS, OTHER ONEROUS CONDITIONS UNDER OR PURSUANT
TO ANY APPLICABLE LAW OR GOVERNMENTAL REGULATION, AND (C) BE PERMITTED BY THE
LAWS AND REGULATIONS OF THE JURISDICTIONS TO WHICH THE PURCHASER AND THE
PLACEMENT AGENTS ARE SUBJECT.


3.5.         CONSENTS AND PERMITS. THE COMPANY AND THE TRUST SHALL HAVE RECEIVED
ALL CONSENTS, PERMITS AND OTHER AUTHORIZATIONS, AND MADE ALL SUCH FILINGS AND
DECLARATIONS, AS MAY BE REQUIRED FROM ANY PERSON OR ENTITY PURSUANT TO ANY LAW,
STATUTE, REGULATION OR RULE (FEDERAL, STATE, LOCAL AND FOREIGN), OR PURSUANT TO
ANY AGREEMENT, ORDER OR DECREE TO WHICH THE COMPANY OR THE TRUST IS A PARTY OR
TO WHICH EITHER IS SUBJECT, IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


3.6.         INFORMATION. PRIOR TO OR ON THE CLOSING DATE, THE OFFERORS SHALL
HAVE FURNISHED TO THE PLACEMENT AGENTS SUCH FURTHER INFORMATION, CERTIFICATES,
OPINIONS AND DOCUMENTS ADDRESSED TO THE PURCHASER AND THE PLACEMENT AGENTS,
WHICH THE PLACEMENT AGENTS MAY REASONABLY REQUEST, INCLUDING, WITHOUT
LIMITATION, A COMPLETE SET OF THE OPERATIVE DOCUMENTS OR ANY OTHER DOCUMENTS OR
CERTIFICATES REQUIRED BY THIS SECTION 3; AND ALL PROCEEDINGS TAKEN BY THE
OFFERORS IN CONNECTION WITH THE ISSUANCE, OFFER AND SALE OF THE CAPITAL
SECURITIES AS HEREIN CONTEMPLATED SHALL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE PLACEMENT AGENTS.

If any condition specified in this Section 3 shall not have been fulfilled when
and as required in this Agreement, or if any of the opinions or certificates
mentioned above or elsewhere in this Agreement shall not be reasonably
satisfactory in form and substance to the Placement Agents, this Agreement may
be terminated by the Placement Agents by notice to the Offerors at any time at
or prior to the Closing Date.  Notice of such termination shall be given to the
Offerors in writing or by telephone or facsimile confirmed in writing.


SECTION 4.              CONDITIONS TO THE OFFERORS’ OBLIGATIONS. THE OBLIGATIONS
OF THE OFFERORS TO SELL THE CAPITAL SECURITIES TO THE PURCHASER AND CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE SUBJECT TO THE
ACCURACY, AT AND AS OF THE CLOSING DATE, OF THE REPRESENTATIONS AND WARRANTIES
OF THE PLACEMENT AGENTS CONTAINED IN THIS AGREEMENT AND TO THE FOLLOWING FURTHER
CONDITIONS:

4


--------------------------------------------------------------------------------



4.1.         EXECUTED AGREEMENT. THE OFFERORS SHALL HAVE RECEIVED FROM THE
PLACEMENT AGENTS AN EXECUTED COPY OF THIS AGREEMENT.


4.2.         FULFILLMENT OF OTHER OBLIGATIONS. THE PLACEMENT AGENTS SHALL HAVE
FULFILLED ALL OF THEIR OTHER OBLIGATIONS AND DUTIES REQUIRED TO BE FULFILLED
UNDER THIS AGREEMENT PRIOR TO OR AT THE CLOSING.


SECTION 5.              REPRESENTATIONS AND WARRANTIES OF THE OFFERORS. EXCEPT
AS SET FORTH ON THE DISCLOSURE SCHEDULE (AS DEFINED IN SECTION 11.1) ATTACHED
HERETO, IF ANY, THE OFFERORS JOINTLY AND SEVERALLY REPRESENT AND WARRANT TO THE
PLACEMENT AGENTS AND THE PURCHASER AS OF THE DATE HEREOF AND AS OF THE CLOSING
DATE AS FOLLOWS:


5.1.         SECURITIES LAW MATTERS.

(A)           NEITHER THE COMPANY NOR THE TRUST, NOR ANY OF THEIR “AFFILIATES”
(AS DEFINED IN RULE 501(B) OF REGULATION D UNDER THE SECURITIES ACT
(“REGULATION D”)), NOR ANY PERSON ACTING ON ANY OF THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, MADE OFFERS OR SALES OF ANY SECURITY, OR SOLICITED OFFERS TO BUY ANY
SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE THE REGISTRATION UNDER THE
SECURITIES ACT OF ANY OF THE CAPITAL SECURITIES, THE GUARANTEE OR THE DEBENTURES
(COLLECTIVELY, THE “SECURITIES”) OR ANY OTHER SECURITIES TO BE ISSUED, OR WHICH
MAY BE ISSUED, BY THE PURCHASER.

(B)           NEITHER THE COMPANY NOR THE TRUST, NOR ANY OF THEIR AFFILIATES,
NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF  HAS (I) OTHER THAN THE PLACEMENT
AGENTS, OFFERED FOR SALE OR SOLICITED OFFERS TO PURCHASE THE SECURITIES, OR
(II) ENGAGED IN ANY FORM OF OFFERING, GENERAL SOLICITATION OR GENERAL
ADVERTISING (WITHIN THE MEANING OF REGULATION D) IN CONNECTION WITH ANY OFFER OR
SALE OF ANY OF THE SECURITIES.

(C)           THE SECURITIES SATISFY THE ELIGIBILITY REQUIREMENTS OF
RULE 144A(D)(3) UNDER THE SECURITIES ACT.

(D)           NEITHER THE COMPANY NOR THE TRUST IS OR, AFTER GIVING EFFECT TO
THE OFFERING AND SALE OF THE CAPITAL SECURITIES AND THE CONSUMMATION OF THE
TRANSACTIONS DESCRIBED IN THIS AGREEMENT, WILL BE AN “INVESTMENT COMPANY” OR AN
ENTITY “CONTROLLED” BY AN “INVESTMENT COMPANY,” IN EACH CASE WITHIN THE MEANING
OF SECTION 3(A) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”), WITHOUT REGARD TO SECTION 3(C) OF THE INVESTMENT
COMPANY ACT.

(E)           NEITHER THE COMPANY NOR THE TRUST HAS PAID OR AGREED TO PAY TO ANY
PERSON OR ENTITY (OTHER THAN THE PLACEMENT AGENTS) ANY COMPENSATION FOR
SOLICITING ANOTHER TO PURCHASE ANY OF THE SECURITIES.


5.2.         ORGANIZATION, STANDING AND QUALIFICATION OF THE TRUST. THE TRUST
HAS BEEN DULY CREATED AND IS VALIDLY EXISTING IN GOOD STANDING AS A STATUTORY
TRUST UNDER THE DELAWARE STATUTORY TRUST ACT (THE “STATUTORY TRUST ACT”) WITH
THE POWER AND AUTHORITY TO OWN PROPERTY AND TO CONDUCT THE BUSINESS IT TRANSACTS
AND PROPOSES TO TRANSACT AND TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THE
OPERATIVE DOCUMENTS.  THE TRUST IS DULY QUALIFIED TO TRANSACT BUSINESS AS A
FOREIGN ENTITY AND IS IN GOOD STANDING IN EACH JURISDICTION IN WHICH SUCH
QUALIFICATION IS NECESSARY, EXCEPT WHERE THE FAILURE TO SO QUALIFY OR BE IN GOOD
STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE TRUST.  THE TRUST IS
NOT A PARTY TO OR OTHERWISE BOUND BY ANY AGREEMENT OTHER THAN THE OPERATIVE
DOCUMENTS.  THE TRUST IS AND WILL, UNDER CURRENT LAW, BE CLASSIFIED FOR FEDERAL
INCOME TAX PURPOSES AS A GRANTOR TRUST AND NOT AS AN ASSOCIATION TAXABLE AS A
CORPORATION.


5.3.         TRUST AGREEMENT. THE TRUST AGREEMENT HAS BEEN DULY AUTHORIZED BY
THE COMPANY AND, ON THE CLOSING DATE, WILL HAVE BEEN DULY EXECUTED AND DELIVERED
BY THE COMPANY AND THE ADMINISTRATORS OF THE TRUST, AND, ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY THE DELAWARE TRUSTEE AND THE

5


--------------------------------------------------------------------------------



INSTITUTIONAL TRUSTEE, WILL BE A VALID AND BINDING OBLIGATION OF THE COMPANY AND
SUCH ADMINISTRATORS, ENFORCEABLE AGAINST THEM IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO (A) APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM, RECEIVERSHIP,
REORGANIZATION, LIQUIDATION AND OTHER LAWS RELATING TO OR AFFECTING CREDITORS’
RIGHTS GENERALLY, AND (B) GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
CONSIDERED AND APPLIED IN A PROCEEDING IN EQUITY OR AT LAW) (“BANKRUPTCY AND
EQUITY”).  EACH OF THE ADMINISTRATORS OF THE TRUST IS AN EMPLOYEE OR A DIRECTOR
OF THE COMPANY OR OF A FINANCIAL INSTITUTION SUBSIDIARY OF THE COMPANY AND HAS
BEEN DULY AUTHORIZED BY THE COMPANY TO EXECUTE AND DELIVER THE TRUST AGREEMENT.


5.4.         GUARANTEE AGREEMENT AND THE INDENTURE. EACH OF THE GUARANTEE AND
THE INDENTURE HAS BEEN DULY AUTHORIZED BY THE COMPANY AND, ON THE CLOSING DATE
WILL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY, AND, ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY THE GUARANTEE TRUSTEE, IN THE CASE OF
THE GUARANTEE, AND BY THE INDENTURE TRUSTEE, IN THE CASE OF THE INDENTURE, WILL
BE A VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY AND EQUITY.


5.5.         CAPITAL SECURITIES AND COMMON SECURITIES. THE CAPITAL SECURITIES
AND THE COMMON SECURITIES HAVE BEEN DULY AUTHORIZED BY THE TRUST AGREEMENT AND,
WHEN ISSUED AND DELIVERED AGAINST PAYMENT THEREFOR ON THE CLOSING DATE TO THE
PURCHASER, IN THE CASE OF THE CAPITAL SECURITIES, AND TO THE COMPANY, IN THE
CASE OF THE COMMON SECURITIES, WILL BE VALIDLY ISSUED AND REPRESENT UNDIVIDED
BENEFICIAL INTERESTS IN THE ASSETS OF THE TRUST. NONE OF THE CAPITAL SECURITIES
OR THE COMMON SECURITIES IS SUBJECT TO PREEMPTIVE OR OTHER SIMILAR RIGHTS.  ON
THE CLOSING DATE, ALL OF THE ISSUED AND OUTSTANDING COMMON SECURITIES WILL BE
DIRECTLY OWNED BY THE COMPANY FREE AND CLEAR OF ANY PLEDGE, SECURITY INTEREST,
CLAIM, LIEN OR OTHER ENCUMBRANCE.


5.6.         DEBENTURES. THE DEBENTURES HAVE BEEN DULY AUTHORIZED BY THE COMPANY
AND, AT THE CLOSING DATE, WILL HAVE BEEN DULY EXECUTED AND DELIVERED TO THE
INDENTURE TRUSTEE FOR AUTHENTICATION IN ACCORDANCE WITH THE INDENTURE, AND, WHEN
AUTHENTICATED IN THE MANNER PROVIDED FOR IN THE INDENTURE AND DELIVERED AGAINST
PAYMENT THEREFOR BY THE TRUST, WILL CONSTITUTE VALID AND BINDING OBLIGATIONS OF
THE COMPANY ENTITLED TO THE BENEFITS OF THE INDENTURE ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO BANKRUPTCY AND EQUITY.


5.7.         POWER AND AUTHORITY. THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY THE COMPANY AND THE TRUST AND CONSTITUTES THE VALID
AND BINDING OBLIGATION OF THE COMPANY AND THE TRUST, ENFORCEABLE AGAINST THE
COMPANY AND THE TRUST IN ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY AND
EQUITY.


5.8.         NO DEFAULTS. THE TRUST IS NOT IN VIOLATION OF THE TRUST AGREEMENT
OR, TO THE KNOWLEDGE OF THE ADMINISTRATORS, ANY PROVISION OF THE STATUTORY TRUST
ACT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OR THE TRUST OF
THIS AGREEMENT OR THE OPERATIVE DOCUMENTS TO WHICH IT IS A PARTY, AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN AND THE USE OF
THE PROCEEDS THEREFROM, WILL NOT CONFLICT WITH OR CONSTITUTE A BREACH OF, OR A
DEFAULT UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
OTHER ENCUMBRANCE UPON ANY PROPERTY OR ASSETS OF THE TRUST, THE COMPANY OR ANY
OF THE COMPANY’S SUBSIDIARIES (AS DEFINED IN SECTION 5.11 HEREOF) PURSUANT TO
ANY CONTRACT, INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE, LEASE OR OTHER
INSTRUMENT TO WHICH THE TRUST, THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY
OR BY WHICH IT OR ANY OF THEM MAY BE BOUND, OR TO WHICH ANY OF THE PROPERTY OR
ASSETS OF ANY OF THEM IS SUBJECT, EXCEPT FOR A CONFLICT, BREACH, DEFAULT, LIEN,
CHARGE OR ENCUMBRANCE WHICH COULD NOT, SINGLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT NOR WILL SUCH ACTION RESULT IN ANY
VIOLATION OF THE TRUST AGREEMENT OR THE STATUTORY TRUST ACT OR REQUIRE THE
CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF ANY COURT OR GOVERNMENTAL AGENCY OR
BODY.  AS USED HEREIN, THE TERM “MATERIAL ADVERSE EFFECT” MEANS ANY ONE OR MORE
EFFECTS THAT INDIVIDUALLY OR IN THE AGGREGATE ARE MATERIAL AND ADVERSE TO THE
OFFERORS’ ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREIN OR IN

6


--------------------------------------------------------------------------------



THE OPERATIVE DOCUMENTS OR ANY ONE OR MORE EFFECTS THAT INDIVIDUALLY OR IN THE
AGGREGATE ARE MATERIAL AND ADVERSE TO THE CONDITION (FINANCIAL OR OTHERWISE),
EARNINGS, AFFAIRS, BUSINESS, PROSPECTS OR RESULTS OF OPERATIONS OF THE COMPANY
AND ITS SUBSIDIARIES TAKEN AS WHOLE, WHETHER OR NOT OCCURRING IN THE ORDINARY
COURSE OF BUSINESS.


5.9.         ORGANIZATION, STANDING AND QUALIFICATION OF THE COMPANY. THE
COMPANY HAS BEEN DULY INCORPORATED AND IS VALIDLY EXISTING AS A CORPORATION IN
GOOD STANDING UNDER THE LAWS OF CALIFORNIA, WITH ALL REQUISITE CORPORATE POWER
AND AUTHORITY TO OWN ITS PROPERTIES AND CONDUCT THE BUSINESS IT TRANSACTS AND
PROPOSES TO TRANSACT, AND IS DULY QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION IN EACH JURISDICTION WHERE THE NATURE OF ITS
ACTIVITIES REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE OF THE COMPANY
TO BE SO QUALIFIED WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.


5.10.       SUBSIDIARIES OF THE COMPANY. EACH OF THE COMPANY’S SIGNIFICANT
SUBSIDIARIES (AS DEFINED IN SECTION 1-02(W) OF REGULATION S-X TO THE SECURITIES
ACT (THE “SIGNIFICANT SUBSIDIARIES”)) IS LISTED IN EXHIBIT C ATTACHED HERETO AND
INCORPORATED HEREIN BY THIS REFERENCE.  EACH SIGNIFICANT SUBSIDIARY HAS BEEN
DULY ORGANIZED AND IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION IN WHICH IT IS CHARTERED OR ORGANIZED, WITH ALL REQUISITE POWER
AND AUTHORITY TO OWN ITS PROPERTIES AND CONDUCT THE BUSINESS IT TRANSACTS AND
PROPOSES TO TRANSACT, AND IS DULY QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN ENTITY IN EACH JURISDICTION WHERE THE NATURE OF ITS
ACTIVITIES REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE OF ANY SUCH
SIGNIFICANT SUBSIDIARY TO BE SO QUALIFIED WOULD NOT, SINGLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT.  ALL OF THE ISSUED AND OUTSTANDING SHARES OF
CAPITAL STOCK OF THE SIGNIFICANT SUBSIDIARIES (A) HAVE BEEN DULY AUTHORIZED AND
ARE VALIDLY ISSUED, (B) ARE FULLY PAID AND NONASSESSABLE, AND (C) ARE WHOLLY
OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY FREE AND CLEAR OF ANY SECURITY
INTEREST, MORTGAGE, PLEDGE, LIEN, ENCUMBRANCE, RESTRICTION UPON VOTING OR
TRANSFER, PREEMPTIVE RIGHTS, CLAIM, EQUITY OR OTHER DEFECT.


5.11.       PERMITS. THE COMPANY AND EACH OF ITS SUBSIDIARIES (AS DEFINED IN
SECTION 1-02(X) OF REGULATION S-X TO THE SECURITIES ACT) (THE “SUBSIDIARIES”)
HAVE ALL REQUISITE POWER AND AUTHORITY, AND ALL NECESSARY AUTHORIZATIONS,
APPROVALS, ORDERS, LICENSES, CERTIFICATES AND PERMITS OF AND FROM REGULATORY OR
GOVERNMENTAL OFFICIALS, BODIES AND TRIBUNALS, TO OWN OR LEASE THEIR RESPECTIVE
PROPERTIES AND TO CONDUCT THEIR RESPECTIVE BUSINESSES AS NOW BEING CONDUCTED,
EXCEPT SUCH AUTHORIZATIONS, APPROVALS, ORDERS, LICENSES, CERTIFICATES AND
PERMITS WHICH, IF NOT OBTAINED AND MAINTAINED, WOULD NOT, SINGLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, AND NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE
REVOCATION OR MODIFICATION OF ANY SUCH AUTHORIZATIONS, APPROVALS, ORDERS,
LICENSES, CERTIFICATES OR PERMITS WHICH, SINGLY OR IN THE AGGREGATE, IF THE
FAILURE TO BE SO LICENSED OR APPROVED IS THE SUBJECT OF AN UNFAVORABLE DECISION,
RULING OR FINDING, WOULD, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT; AND THE COMPANY AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL
APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS AND CONSENTS, THE VIOLATION OF
WHICH WOULD, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


5.12.       CONFLICTS, AUTHORIZATIONS AND APPROVALS. NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES IS IN VIOLATION OF ITS RESPECTIVE ARTICLES OR CERTIFICATE OF
INCORPORATION, CHARTER OR BY-LAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS OR IN
DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION, AGREEMENT, COVENANT
OR CONDITION CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE, LOAN AGREEMENT,
NOTE, LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH EITHER THE COMPANY OR ANY
OF ITS SUBSIDIARIES IS A PARTY, OR BY WHICH IT OR ANY OF THEM MAY BE BOUND OR TO
WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
SUBJECT, THE EFFECT OF WHICH VIOLATION OR DEFAULT IN PERFORMANCE OR OBSERVANCE
WOULD HAVE, SINGLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.

7


--------------------------------------------------------------------------------



5.13.       HOLDING COMPANY REGISTRATION AND DEPOSIT INSURANCE. THE COMPANY IS
DULY REGISTERED (I) AS A BANK HOLDING COMPANY OR FINANCIAL HOLDING COMPANY UNDER
THE BANK HOLDING COMPANY ACT OF 1956, AS AMENDED, AND THE REGULATIONS OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM (THE “FEDERAL RESERVE”) OR
(II) AS A SAVINGS AND LOAN HOLDING COMPANY UNDER THE HOME OWNERS’ LOAN ACT OF
1933, AS AMENDED, AND THE REGULATIONS OF THE OFFICE OF THRIFT SUPERVISION (THE
“OTS”), AND THE DEPOSIT ACCOUNTS OF THE COMPANY’S SUBSIDIARY DEPOSITORY
INSTITUTIONS ARE INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION (“FDIC”)
TO THE FULLEST EXTENT PERMITTED BY LAW AND THE RULES AND REGULATIONS OF THE
FDIC, AND NO PROCEEDINGS FOR THE TERMINATION OF SUCH INSURANCE ARE PENDING OR
THREATENED.


5.14.       FINANCIAL STATEMENTS.

(A)   THE CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ALL OF ITS SUBSIDIARIES
AS OF DECEMBER 31, 2005 AND DECEMBER 31, 2004 AND RELATED CONSOLIDATED INCOME
STATEMENTS AND STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY FOR THE THREE YEARS
ENDED DECEMBER 31, 2005 TOGETHER WITH THE NOTES THERETO, AND THE CONSOLIDATED
BALANCE SHEETS OF THE COMPANY AND ALL OF ITS SUBSIDIARIES AS OF SEPTEMBER 30,
2006 AND THE RELATED CONSOLIDATED INCOME STATEMENTS AND STATEMENTS OF CHANGES IN
SHAREHOLDERS’ EQUITY FOR THE NINE MONTHS THEN ENDED, COPIES OF EACH OF WHICH
HAVE BEEN PROVIDED TO THE PLACEMENT AGENTS (TOGETHER, THE “FINANCIAL
STATEMENTS”), HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS (EXCEPT AS MAY BE DISCLOSED
THEREIN) AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION AND
THE RESULTS OF OPERATIONS AND CHANGES IN SHAREHOLDERS’ EQUITY OF THE COMPANY AND
ALL OF ITS SUBSIDIARIES AS OF THE DATES AND FOR THE PERIODS INDICATED (SUBJECT,
IN THE CASE OF INTERIM FINANCIAL STATEMENTS, TO NORMAL RECURRING YEAR-END
ADJUSTMENTS, NONE OF WHICH SHALL BE MATERIAL).  THE BOOKS AND RECORDS OF THE
COMPANY AND ALL OF ITS SUBSIDIARIES HAVE BEEN, AND ARE BEING, MAINTAINED IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
AND ANY OTHER APPLICABLE LEGAL AND ACCOUNTING REQUIREMENTS AND REFLECT ONLY
ACTUAL TRANSACTIONS.

(B)   THE INFORMATION IN THE COMPANY’S MOST RECENTLY FILED (I) FR Y-9C FILED
WITH THE FEDERAL RESERVE IF THE COMPANY IS A BANK HOLDING COMPANY, (II) FR Y-9SP
FILED WITH THE FEDERAL RESERVE IF THE COMPANY IS A SMALL BANK HOLDING COMPANY OR
(III) H-(B)11 FILED WITH THE OTS IF THE COMPANY IS A SAVINGS AND LOAN HOLDING
COMPANY (THE “REGULATORY REPORT”), PREVIOUSLY PROVIDED TO THE PLACEMENT AGENTS
FAIRLY PRESENTS IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY
AND, WHERE APPLICABLE, ALL OF ITS SUBSIDIARIES AS OF THE END OF THE PERIOD
REPRESENTED BY SUCH REGULATORY REPORT.

(C)   SINCE THE RESPECTIVE DATES OF THE FINANCIAL STATEMENTS AND THE REGULATORY
REPORT, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE OR DEVELOPMENT WITH RESPECT TO
THE FINANCIAL CONDITION OR EARNINGS OF THE COMPANY AND ALL OF ITS SUBSIDIARIES,
TAKEN AS A WHOLE.

(D)   THE ACCOUNTANTS OF THE COMPANY WHO CERTIFIED THE FINANCIAL STATEMENTS ARE
INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY AND ITS SUBSIDIARIES WITHIN THE
MEANING OF THE SECURITIES ACT AND THE RULES AND REGULATIONS THEREUNDER.


5.15.       EXCHANGE ACT REPORTING. THE REPORTS FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION (THE “COMMISSION”) BY THE COMPANY UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”) AND THE REGULATIONS THEREUNDER
AT THE TIME THEY WERE FILED WITH THE COMMISSION COMPLIED AS TO FORM IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE 1934 ACT AND SUCH REPORTS DID NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.


5.16.       REGULATORY ENFORCEMENT MATTERS. NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS SUBJECT OR IS PARTY TO, OR HAS RECEIVED ANY NOTICE OR ADVICE
THAT ANY OF THEM MAY BECOME SUBJECT OR PARTY

8


--------------------------------------------------------------------------------



TO, ANY INVESTIGATION WITH RESPECT TO, ANY CEASE-AND-DESIST ORDER, AGREEMENT,
CONSENT AGREEMENT, MEMORANDUM OF UNDERSTANDING OR OTHER REGULATORY ENFORCEMENT
ACTION, PROCEEDING OR ORDER WITH OR BY, OR IS A PARTY TO ANY COMMITMENT LETTER
OR SIMILAR UNDERTAKING TO, OR IS SUBJECT TO ANY DIRECTIVE BY, OR HAS BEEN SINCE
JANUARY 1, 2003, A RECIPIENT OF ANY SUPERVISORY LETTER FROM, OR SINCE JANUARY 1,
2003, HAS ADOPTED ANY BOARD RESOLUTIONS AT THE REQUEST OF, ANY REGULATORY AGENCY
(AS DEFINED BELOW) THAT CURRENTLY RESTRICTS IN ANY MATERIAL RESPECT THE CONDUCT
OF THEIR BUSINESS OR THAT IN ANY MATERIAL MANNER RELATES TO THEIR CAPITAL
ADEQUACY, THEIR CREDIT POLICIES, THEIR ABILITY OR AUTHORITY TO PAY DIVIDENDS OR
MAKE DISTRIBUTIONS TO THEIR SHAREHOLDERS OR MAKE PAYMENTS OF PRINCIPAL OR
INTEREST ON THEIR DEBT OBLIGATIONS, THEIR MANAGEMENT OR THEIR BUSINESS (EACH, A
“REGULATORY AGREEMENT”), NOR HAS THE COMPANY OR ANY OF ITS SUBSIDIARIES BEEN
ADVISED SINCE JANUARY 1, 2003, BY ANY REGULATORY AGENCY THAT IT IS CONSIDERING
ISSUING OR REQUESTING ANY SUCH REGULATORY AGREEMENT.  THERE IS NO MATERIAL
UNRESOLVED VIOLATION, CRITICISM OR EXCEPTION BY ANY REGULATORY AGENCY WITH
RESPECT TO ANY REPORT OR STATEMENT RELATING TO ANY EXAMINATIONS OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES.  AS USED HEREIN, THE TERM “REGULATORY AGENCY” MEANS
ANY FEDERAL OR STATE AGENCY CHARGED WITH THE SUPERVISION OR REGULATION OF
DEPOSITORY INSTITUTIONS, BANK, FINANCIAL OR SAVINGS AND LOAN HOLDING COMPANIES,
OR ENGAGED IN THE INSURANCE OF DEPOSITORY INSTITUTION DEPOSITS, OR ANY COURT,
ADMINISTRATIVE AGENCY OR COMMISSION OR OTHER GOVERNMENTAL AGENCY, AUTHORITY OR
INSTRUMENTALITY HAVING SUPERVISORY OR REGULATORY AUTHORITY WITH RESPECT TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES.  NEITHER THE COMPANY NOR ANY OF THE
SUBSIDIARIES IS CURRENTLY UNABLE TO PAY DIVIDENDS OR MAKE DISTRIBUTIONS TO ITS
SHAREHOLDERS WITH RESPECT TO ANY CLASS OF ITS EQUITY SECURITIES, OR PROHIBITED
FROM PAYING PRINCIPAL OR INTEREST ON ITS DEBT OBLIGATIONS, DUE TO A RESTRICTION
OR LIMITATION, WHETHER BY STATUTE, CONTRACT OR OTHERWISE, AND, IN THE REASONABLE
JUDGMENT OF THE COMPANY’S MANAGEMENT, NEITHER THE COMPANY NOR ANY OF THE
SUBSIDIARIES WILL BE UNABLE IN THE FORESEEABLE FUTURE TO PAY DIVIDENDS OR MAKE
DISTRIBUTIONS WITH RESPECT TO ANY CLASS OF EQUITY SECURITIES, OR BE PROHIBITED
FROM PAYING PRINCIPAL OR INTEREST ON ITS DEBT OBLIGATIONS, DUE TO A RESTRICTION
OR LIMITATION, WHETHER BY STATUTE, CONTRACT OR OTHERWISE.


5.17.       NO MATERIAL CHANGE. SINCE DECEMBER 31, 2005, THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE OR DEVELOPMENT WITH RESPECT TO THE CONDITION (FINANCIAL
OR OTHERWISE), EARNINGS, AFFAIRS, BUSINESS, PROSPECTS OR RESULTS OF OPERATIONS
OF THE COMPANY OR ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, WHETHER OR NOT
ARISING IN THE ORDINARY COURSE OF BUSINESS.


5.18.       NO UNDISCLOSED LIABILITIES. NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ANY MATERIAL LIABILITY, WHETHER KNOWN OR UNKNOWN, WHETHER
ASSERTED OR UNASSERTED, WHETHER ABSOLUTE OR CONTINGENT, WHETHER ACCRUED OR
UNACCRUED, WHETHER LIQUIDATED OR UNLIQUIDATED, AND WHETHER DUE OR TO BECOME DUE,
INCLUDING ANY LIABILITY FOR TAXES (AND THERE IS NO PAST OR PRESENT FACT,
SITUATION, CIRCUMSTANCE, CONDITION OR OTHER BASIS FOR ANY PRESENT OR FUTURE
ACTION, SUIT, PROCEEDING, HEARING, CHARGE, COMPLAINT, CLAIM OR DEMAND AGAINST
THE COMPANY OR ITS SUBSIDIARIES GIVING RISE TO ANY SUCH LIABILITY), EXCEPT
(I) FOR LIABILITIES SET FORTH IN THE FINANCIAL STATEMENTS AND (II) NORMAL
FLUCTUATION IN THE AMOUNT OF THE LIABILITIES REFERRED TO IN CLAUSE (I) ABOVE
OCCURRING IN THE ORDINARY COURSE OF BUSINESS OF THE COMPANY AND ALL OF ITS
SUBSIDIARIES SINCE THE DATE OF THE MOST RECENT BALANCE SHEET INCLUDED IN THE
FINANCIAL STATEMENTS.


5.19.       LITIGATION. NO CHARGE, INVESTIGATION, ACTION, SUIT OR PROCEEDING IS
PENDING OR, TO THE KNOWLEDGE OF THE OFFERORS, THREATENED AGAINST OR AFFECTING
THE COMPANY OR ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES BEFORE OR
BY ANY COURTS OR ANY REGULATORY, ADMINISTRATIVE OR GOVERNMENTAL OFFICIAL,
COMMISSION, BOARD, AGENCY OR OTHER AUTHORITY OR BODY, OR ANY ARBITRATOR, WHEREIN
AN UNFAVORABLE DECISION, RULING OR FINDING COULD HAVE, SINGLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.


5.20.       DEFERRAL OF INTEREST PAYMENTS ON DEBENTURES. THE COMPANY HAS NO
PRESENT INTENTION TO EXERCISE ITS OPTION TO DEFER PAYMENTS OF INTEREST ON THE
DEBENTURES AS PROVIDED IN THE INDENTURE.  THE COMPANY BELIEVES THAT THE
LIKELIHOOD THAT IT WOULD EXERCISE ITS RIGHT TO DEFER PAYMENTS OF INTEREST ON THE
DEBENTURES AS PROVIDED IN THE INDENTURE AT ANY TIME DURING WHICH THE DEBENTURES
ARE OUTSTANDING IS REMOTE BECAUSE OF THE RESTRICTIONS THAT WOULD BE IMPOSED ON
THE COMPANY’S ABILITY TO DECLARE OR PAY

9


--------------------------------------------------------------------------------



DIVIDENDS OR DISTRIBUTIONS ON, OR TO REDEEM, PURCHASE, ACQUIRE OR MAKE A
LIQUIDATION PAYMENT WITH RESPECT TO, ANY OF THE COMPANY’S CAPITAL STOCK AND ON
THE COMPANY’S ABILITY TO MAKE ANY PAYMENTS OF PRINCIPAL, INTEREST OR PREMIUM ON,
OR REPAY, REPURCHASE OR REDEEM, ANY OF ITS DEBT SECURITIES THAT RANK PARI PASSU
IN ALL RESPECTS WITH, OR JUNIOR IN INTEREST TO, THE DEBENTURES.


SECTION 6.              REPRESENTATIONS AND WARRANTIES OF THE PLACEMENT
AGENTS. EACH PLACEMENT AGENT REPRESENTS AND WARRANTS TO THE OFFERORS AS TO
ITSELF (BUT NOT AS TO THE OTHER PLACEMENT AGENT) AS FOLLOWS:


6.1.         ORGANIZATION, STANDING AND QUALIFICATION.

(A)   FTN FINANCIAL CAPITAL MARKETS IS A DIVISION OF FIRST TENNESSEE BANK
NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE UNITED STATES, WITH FULL
POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND CONDUCT ITS
BUSINESS AS CURRENTLY BEING CONDUCTED.  FTN FINANCIAL CAPITAL MARKETS IS DULY
QUALIFIED TO TRANSACT BUSINESS AS A FOREIGN CORPORATION AND IS IN GOOD STANDING
IN EACH OTHER JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTY OR CONDUCTS ITS
BUSINESS SO AS TO REQUIRE SUCH QUALIFICATION AND IN WHICH THE FAILURE TO SO
QUALIFY WOULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT
ON THE CONDITION (FINANCIAL OR OTHERWISE), EARNINGS, BUSINESS, PROSPECTS OR
RESULTS OF OPERATIONS OF FTN FINANCIAL CAPITAL MARKETS.

(B)   KEEFE, BRUYETTE & WOODS, INC. IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF NEW YORK, WITH FULL
POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND CONDUCT ITS
BUSINESS AS CURRENTLY BEING CONDUCTED. KEEFE, BRUYETTE & WOODS, INC. IS DULY
QUALIFIED TO TRANSACT BUSINESS AS A FOREIGN CORPORATION AND IS IN GOOD STANDING
IN EACH OTHER JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTY OR CONDUCTS ITS
BUSINESS SO AS TO REQUIRE SUCH QUALIFICATION AND IN WHICH THE FAILURE TO SO
QUALIFY WOULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT
ON THE CONDITION (FINANCIAL OR OTHERWISE), EARNINGS, BUSINESS, PROSPECTS OR
RESULTS OF OPERATIONS OF KEEFE, BRUYETTE & WOODS, INC.


6.2.         POWER AND AUTHORITY. THE PLACEMENT AGENT HAS ALL REQUISITE POWER
AND AUTHORITY TO ENTER INTO THIS AGREEMENT, AND THIS AGREEMENT HAS BEEN DULY AND
VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY THE PLACEMENT AGENT AND
CONSTITUTES THE LEGAL, VALID AND BINDING AGREEMENT OF THE PLACEMENT AGENT,
ENFORCEABLE AGAINST THE PLACEMENT AGENT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
BANKRUPTCY AND EQUITY AND EXCEPT AS ANY INDEMNIFICATION OR CONTRIBUTION
PROVISIONS THEREOF MAY BE LIMITED UNDER APPLICABLE SECURITIES LAWS.


6.3.         GENERAL SOLICITATION. IN THE CASE OF THE OFFER AND SALE OF THE
CAPITAL SECURITIES, NO FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING WAS
USED BY THE PLACEMENT AGENT OR ITS REPRESENTATIVES INCLUDING, BUT NOT LIMITED
TO, ADVERTISEMENTS, ARTICLES, NOTICES OR OTHER COMMUNICATIONS PUBLISHED IN ANY
NEWSPAPER, MAGAZINE OR SIMILAR MEDIUM OR BROADCAST OVER TELEVISION OR RADIO OR
ANY SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY ANY GENERAL
SOLICITATION OR GENERAL ADVERTISING.


6.4.         PURCHASER. THE PLACEMENT AGENT HAS MADE SUCH REASONABLE INQUIRY AS
IS NECESSARY TO DETERMINE THAT THE PURCHASER IS ACQUIRING THE CAPITAL SECURITIES
FOR ITS OWN ACCOUNT, EXCEPT AS CONTEMPLATED IN SECTION 7.8 HERETO, AND THAT THE
PURCHASER DOES NOT INTEND TO DISTRIBUTE THE CAPITAL SECURITIES IN CONTRAVENTION
OF THE SECURITIES ACT OR ANY OTHER APPLICABLE SECURITIES LAWS.


6.5.         QUALIFIED PURCHASERS. THE PLACEMENT AGENT HAS NOT OFFERED OR SOLD
AND WILL NOT ARRANGE FOR THE OFFER OR SALE OF THE CAPITAL SECURITIES EXCEPT
(I) TO THOSE THE PLACEMENT AGENT REASONABLY BELIEVES ARE “ACCREDITED INVESTORS”
(AS DEFINED IN RULE 501 OF REGULATION D), OR (II) IN ANY OTHER MANNER THAT DOES
NOT REQUIRE REGISTRATION OF THE CAPITAL SECURITIES UNDER THE SECURITIES ACT.  IN
CONNECTION WITH EACH SUCH SALE, THE PLACEMENT AGENT HAS TAKEN OR WILL TAKE
REASONABLE STEPS TO ENSURE THAT THE PURCHASER IS AWARE

10


--------------------------------------------------------------------------------


that (a) such sale is being made in reliance on an exemption under the
Securities Act and (b) future transfers of the Capital Securities will not be
made except in compliance with applicable securities laws.


6.6.         OFFERING CIRCULARS. NEITHER THE PLACEMENT AGENT NOR ITS
REPRESENTATIVES WILL INCLUDE ANY NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE
TRUST OR ANY OF THEIR AFFILIATES IN ANY REGISTRATION STATEMENT, PROSPECTUS,
OFFERING CIRCULAR OR PRIVATE PLACEMENT MEMORANDUM USED IN CONNECTION WITH ANY
PURCHASE OF CAPITAL SECURITIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE TRUST
AND THE COMPANY.


SECTION 7.              COVENANTS OF THE OFFERORS. THE OFFERORS COVENANT AND
AGREE WITH THE PLACEMENT AGENTS AND THE PURCHASER AS FOLLOWS:


7.1.         COMPLIANCE WITH REPRESENTATIONS AND WARRANTIES. DURING THE PERIOD
FROM THE DATE OF THIS AGREEMENT TO THE CLOSING DATE, THE OFFERORS SHALL USE
THEIR BEST EFFORTS AND TAKE ALL ACTION NECESSARY OR APPROPRIATE TO CAUSE THEIR
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5 HEREOF TO BE TRUE AS OF
THE CLOSING DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AS IF MADE ON AND AS OF THE CLOSING DATE.


7.2.         SALE AND REGISTRATION OF SECURITIES. THE OFFERORS AND THEIR
AFFILIATES SHALL NOT NOR SHALL ANY OF THEM PERMIT ANY PERSON ACTING ON THEIR
BEHALF (OTHER THAN THE PLACEMENT AGENTS), TO DIRECTLY OR INDIRECTLY (I) SELL,
OFFER FOR SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY
SECURITY (AS DEFINED IN THE SECURITIES ACT) THAT WOULD OR COULD BE INTEGRATED
WITH THE SALE OF THE CAPITAL SECURITIES IN A MANNER THAT WOULD REQUIRE THE
REGISTRATION UNDER THE SECURITIES ACT OF THE SECURITIES OR (II) MAKE OFFERS OR
SALES OF ANY SUCH SECURITY, OR SOLICIT OFFERS TO BUY ANY SUCH SECURITY, UNDER
CIRCUMSTANCES THAT WOULD REQUIRE THE REGISTRATION OF ANY OF SUCH SECURITIES
UNDER THE SECURITIES ACT.


7.3.         USE OF PROCEEDS. THE TRUST SHALL USE THE PROCEEDS FROM THE SALE OF
THE CAPITAL SECURITIES AND THE COMMON SECURITIES TO PURCHASE THE DEBENTURES FROM
THE COMPANY.


7.4.         INVESTMENT COMPANY. THE OFFERORS SHALL NOT ENGAGE, OR PERMIT ANY
SUBSIDIARY TO ENGAGE, IN ANY ACTIVITY WHICH WOULD CAUSE IT OR ANY SUBSIDIARY TO
BE AN “INVESTMENT COMPANY” UNDER THE PROVISIONS OF THE INVESTMENT COMPANY ACT.


7.5.         REIMBURSEMENT OF EXPENSES. IF THE SALE OF THE CAPITAL SECURITIES
PROVIDED FOR HEREIN IS NOT CONSUMMATED (I) BECAUSE ANY CONDITION SET FORTH IN
SECTION 3 HEREOF IS NOT SATISFIED, OR (II) BECAUSE OF ANY REFUSAL, INABILITY OR
FAILURE ON THE PART OF THE COMPANY OR THE TRUST TO PERFORM ANY AGREEMENT HEREIN
OR COMPLY WITH ANY PROVISION HEREOF OTHER THAN BY REASON OF A BREACH BY THE
PLACEMENT AGENTS, THE COMPANY SHALL REIMBURSE THE PLACEMENT AGENTS UPON DEMAND
FOR ALL OF THEIR PRO RATA SHARE OF OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE
FEES AND DISBURSEMENTS OF COUNSEL) IN AN AMOUNT NOT TO EXCEED $50,000.00 THAT
SHALL HAVE BEEN INCURRED BY THEM IN CONNECTION WITH THE PROPOSED PURCHASE AND
SALE OF THE CAPITAL SECURITIES.  NOTWITHSTANDING THE FOREGOING, THE COMPANY
SHALL HAVE NO OBLIGATION TO REIMBURSE THE PLACEMENT AGENTS FOR THEIR
OUT-OF-POCKET EXPENSES IF THE SALE OF THE CAPITAL SECURITIES FAILS TO OCCUR
BECAUSE THE PLACEMENT AGENTS FAIL TO FULFILL A CONDITION SET FORTH IN SECTION 4.


7.6.         SOLICITATION AND ADVERTISING. IN CONNECTION WITH ANY OFFER OR SALE
OF ANY OF THE SECURITIES, THE OFFERORS SHALL NOT, NOR SHALL EITHER OF THEM
PERMIT ANY OF THEIR AFFILIATES OR ANY PERSON ACTING ON THEIR BEHALF, OTHER THAN
THE PLACEMENT AGENTS, TO ENGAGE IN ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING (AS DEFINED IN REGULATION D).


7.7.         COMPLIANCE WITH RULE 144A(D)(4) UNDER THE SECURITIES ACT. SO LONG
AS ANY OF THE SECURITIES ARE OUTSTANDING AND ARE “RESTRICTED SECURITIES” WITHIN
THE MEANING OF RULE 144(A)(3) UNDER THE SECURITIES ACT, THE OFFERORS WILL,
DURING ANY PERIOD IN WHICH THEY ARE NOT SUBJECT TO AND IN COMPLIANCE WITH
SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”), OR

11


--------------------------------------------------------------------------------



THE OFFERORS ARE NOT EXEMPT FROM SUCH REPORTING REQUIREMENTS PURSUANT TO AND IN
COMPLIANCE WITH RULE 12G3-2(B) UNDER THE EXCHANGE ACT, PROVIDE TO EACH HOLDER OF
SUCH RESTRICTED SECURITIES AND TO EACH PROSPECTIVE PURCHASER (AS DESIGNATED BY
SUCH HOLDER) OF SUCH RESTRICTED SECURITIES, UPON THE REQUEST OF SUCH HOLDER OR
PROSPECTIVE PURCHASER IN CONNECTION WITH ANY PROPOSED TRANSFER, ANY INFORMATION
REQUIRED TO BE PROVIDED BY RULE 144A(D)(4) UNDER THE SECURITIES ACT, IF
APPLICABLE.  THIS COVENANT IS INTENDED TO BE FOR THE BENEFIT OF THE HOLDERS, AND
THE PROSPECTIVE PURCHASERS DESIGNATED BY SUCH HOLDERS, FROM TIME TO TIME OF SUCH
RESTRICTED SECURITIES.  THE INFORMATION PROVIDED BY THE OFFERORS PURSUANT TO
THIS SECTION 7.7 WILL NOT, AT THE DATE THEREOF, CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.


7.8.         QUARTERLY REPORTS. WITHIN 50 DAYS OF THE END OF EACH CALENDAR YEAR
QUARTER AND WITHIN 100 DAYS OF THE END OF EACH CALENDAR YEAR DURING WHICH THE
DEBENTURES ARE ISSUED AND OUTSTANDING AND PURCHASER HOLDS ANY OF THE CAPITAL
SECURITIES, THE OFFERORS SHALL SUBMIT TO PURCHASER A COMPLETED QUARTERLY REPORT
IN THE FORM ATTACHED HERETO AS EXHIBIT D AS WELL AS A COPY OF THE APPLICABLE
REGULATORY REPORT FOR THE COMPANY.


7.9.         BOOK-ENTRY REGISTRATION. EACH OFFEROR WILL COOPERATE WITH THE
PLACEMENT AGENTS AND USE ALL COMMERCIALLY REASONABLE EFFORTS TO MAKE THE CAPITAL
SECURITIES, AND IN THE EVENT THE DEBENTURES ARE DISTRIBUTED TO HOLDERS OF THE
CAPITAL SECURITIES, TO MAKE THE DEBENTURES, ELIGIBLE FOR CLEARANCE AND
SETTLEMENT AS BOOK-ENTRY SECURITIES THROUGH THE FACILITIES OF DTC, AND WILL
EXECUTE, DELIVER AND COMPLY WITH ALL REPRESENTATIONS MADE TO, AND AGREEMENTS
WITH, DTC AND NASDAQ’S PORTAL SYSTEM.


SECTION 8.              COVENANTS OF THE PLACEMENT AGENTS. THE PLACEMENT AGENTS
COVENANT AND AGREE WITH THE OFFERORS THAT, DURING THE PERIOD FROM THE DATE OF
THIS AGREEMENT TO THE CLOSING DATE, THE PLACEMENT AGENTS SHALL USE THEIR BEST
EFFORTS AND TAKE ALL ACTION NECESSARY OR APPROPRIATE TO CAUSE THEIR
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 6 TO BE TRUE AS OF THE
CLOSING DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AS IF MADE ON AND AS OF THE CLOSING DATE.  THE PLACEMENT AGENTS
FURTHER COVENANT AND AGREE NOT TO ENGAGE IN HEDGING TRANSACTIONS WITH RESPECT TO
THE CAPITAL SECURITIES UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH
THE SECURITIES ACT.


SECTION 9.              INDEMNIFICATION.


9.1.         INDEMNIFICATION OBLIGATION. THE OFFERORS SHALL JOINTLY AND
SEVERALLY INDEMNIFY AND HOLD HARMLESS THE PLACEMENT AGENTS AND THE PURCHASER AND
EACH OF THEIR RESPECTIVE AGENTS, EMPLOYEES, OFFICERS AND DIRECTORS AND EACH
PERSON THAT CONTROLS EITHER OF THE PLACEMENT AGENTS OR THE PURCHASER WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT,
AND AGENTS, EMPLOYEES, OFFICERS AND DIRECTORS OR ANY SUCH CONTROLLING PERSON OF
EITHER OF THE PLACEMENT AGENTS OR THE PURCHASER (EACH SUCH PERSON OR ENTITY, AN
“INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
JUDGMENTS, LIABILITIES OR EXPENSES, JOINT OR SEVERAL, TO WHICH SUCH INDEMNIFIED
PARTY MAY BECOME SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHER
FEDERAL OR STATE STATUTORY LAW OR REGULATION, OR AT COMMON LAW OR OTHERWISE
(INCLUDING IN SETTLEMENT OF ANY LITIGATION, IF SUCH SETTLEMENT IS EFFECTED WITH
THE WRITTEN CONSENT OF THE OFFERORS), INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES,
JUDGMENTS, LIABILITIES OR EXPENSES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF,
OR ARE BASED UPON, OR RELATE TO, IN WHOLE OR IN PART, (A) ANY UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY INFORMATION
(WHETHER WRITTEN OR ORAL) OR DOCUMENTS EXECUTED IN FAVOR OF, FURNISHED OR MADE
AVAILABLE TO THE PLACEMENT AGENTS OR THE PURCHASER BY THE OFFERORS, OR (B) ANY
OMISSION OR ALLEGED OMISSION TO STATE IN ANY INFORMATION (WHETHER WRITTEN OR
ORAL) OR DOCUMENTS EXECUTED IN FAVOR OF, FURNISHED OR MADE AVAILABLE TO THE
PLACEMENT AGENTS OR THE PURCHASER BY THE OFFERORS A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND
SHALL REIMBURSE EACH INDEMNIFIED PARTY FOR ANY LEGAL AND OTHER EXPENSES AS SUCH
EXPENSES ARE REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN

12


--------------------------------------------------------------------------------



CONNECTION WITH INVESTIGATING, DEFENDING, SETTLING, COMPROMISING OR PAYING ANY
SUCH LOSS, CLAIM, DAMAGE, JUDGMENTS, LIABILITY, EXPENSE OR ACTION DESCRIBED IN
THIS SECTION 9.1.  IN ADDITION TO THEIR OTHER OBLIGATIONS UNDER THIS SECTION 9,
THE OFFERORS HEREBY AGREE THAT, AS AN INTERIM MEASURE DURING THE PENDENCY OF ANY
CLAIM, ACTION, INVESTIGATION, INQUIRY OR OTHER PROCEEDING ARISING OUT OF, OR
BASED UPON, OR RELATED TO THE MATTERS DESCRIBED ABOVE IN THIS SECTION 9.1, THEY
SHALL REIMBURSE EACH INDEMNIFIED PARTY ON A QUARTERLY BASIS FOR ALL REASONABLE
LEGAL OR OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING OR DEFENDING
ANY SUCH CLAIM, ACTION, INVESTIGATION, INQUIRY OR OTHER PROCEEDING,
NOTWITHSTANDING THE ABSENCE OF A JUDICIAL DETERMINATION AS TO THE PROPRIETY AND
ENFORCEABILITY OF THE POSSIBILITY THAT SUCH PAYMENTS MIGHT LATER BE HELD TO HAVE
BEEN IMPROPER BY A COURT OF COMPETENT JURISDICTION.  TO THE EXTENT THAT ANY SUCH
INTERIM REIMBURSEMENT PAYMENT IS SO HELD TO HAVE BEEN IMPROPER, EACH INDEMNIFIED
PARTY SHALL PROMPTLY RETURN SUCH AMOUNTS TO THE OFFERORS TOGETHER WITH INTEREST,
DETERMINED ON THE BASIS OF THE PRIME RATE (OR OTHER COMMERCIAL LENDING RATE FOR
BORROWERS OF THE HIGHEST CREDIT STANDING) ANNOUNCED FROM TIME TO TIME BY FIRST
TENNESSEE BANK NATIONAL ASSOCIATION (THE “PRIME RATE”).  ANY SUCH INTERIM
REIMBURSEMENT PAYMENTS WHICH ARE NOT MADE TO AN INDEMNIFIED PARTY WITHIN 30 DAYS
OF A REQUEST FOR REIMBURSEMENT SHALL BEAR INTEREST AT THE PRIME RATE FROM THE
DATE OF SUCH REQUEST.


9.2.         CONDUCT OF INDEMNIFICATION PROCEEDINGS. PROMPTLY AFTER RECEIPT BY
AN INDEMNIFIED PARTY UNDER THIS SECTION 9 OF NOTICE OF THE COMMENCEMENT OF ANY
ACTION, SUCH INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE
MADE AGAINST THE OFFERORS UNDER THIS SECTION 9, NOTIFY THE OFFERORS IN WRITING
OF THE COMMENCEMENT THEREOF; BUT, SUBJECT TO SECTION 9.4, THE OMISSION TO SO
NOTIFY THE OFFERORS SHALL NOT RELIEVE THEM FROM ANY LIABILITY PURSUANT TO
SECTION 9.1 WHICH THE OFFERORS MAY HAVE TO ANY INDEMNIFIED PARTY UNLESS AND TO
THE EXTENT THAT THE OFFERORS DID NOT OTHERWISE LEARN OF SUCH ACTION AND SUCH
FAILURE BY THE INDEMNIFIED PARTY RESULTS IN THE FORFEITURE BY THE OFFERORS OF
SUBSTANTIAL RIGHTS AND DEFENSES.  IN CASE ANY SUCH ACTION IS BROUGHT AGAINST ANY
INDEMNIFIED PARTY AND SUCH INDEMNIFIED PARTY SEEKS OR INTENDS TO SEEK INDEMNITY
FROM THE OFFERORS, THE OFFERORS SHALL BE ENTITLED TO PARTICIPATE IN, AND, TO THE
EXTENT THAT THEY MAY WISH, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY
SATISFACTORY TO SUCH INDEMNIFIED PARTY; PROVIDED, HOWEVER, IF THE DEFENDANTS IN
ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PARTY AND THE OFFERORS AND THE
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE A CONFLICT
BETWEEN THE POSITIONS OF THE OFFERORS AND THE INDEMNIFIED PARTY IN CONDUCTING
THE DEFENSE OF ANY SUCH ACTION OR THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO
IT AND/OR OTHER INDEMNIFIED PARTIES WHICH ARE DIFFERENT FROM OR ADDITIONAL TO
THOSE AVAILABLE TO THE OFFERORS, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
SELECT SEPARATE COUNSEL TO ASSUME SUCH LEGAL DEFENSES AND TO OTHERWISE
PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON BEHALF OF SUCH INDEMNIFIED PARTY. 
UPON RECEIPT OF NOTICE FROM THE OFFERORS TO SUCH INDEMNIFIED PARTY OF THEIR
ELECTION TO SO ASSUME THE DEFENSE OF SUCH ACTION AND APPROVAL BY THE INDEMNIFIED
PARTY OF COUNSEL, THE OFFERORS SHALL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY
UNDER THIS SECTION 9 FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY
SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF UNLESS (I) THE
INDEMNIFIED PARTY SHALL HAVE EMPLOYED SUCH COUNSEL IN CONNECTION WITH THE
ASSUMPTION OF LEGAL DEFENSES IN ACCORDANCE WITH THE PROVISO IN THE PRECEDING
SENTENCE (IT BEING UNDERSTOOD, HOWEVER, THAT THE OFFERORS SHALL NOT BE LIABLE
FOR THE EXPENSES OF MORE THAN ONE SEPARATE COUNSEL REPRESENTING THE INDEMNIFIED
PARTIES WHO ARE PARTIES TO SUCH ACTION), OR (II) THE OFFERORS SHALL NOT HAVE
EMPLOYED COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY TO REPRESENT
THE INDEMNIFIED PARTY WITHIN A REASONABLE TIME AFTER NOTICE OF COMMENCEMENT OF
THE ACTION, IN EACH OF WHICH CASES THE FEES AND EXPENSES OF COUNSEL OF SUCH
INDEMNIFIED PARTY SHALL BE AT THE EXPENSE OF THE OFFERORS.


9.3.         CONTRIBUTION. IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 9
IS REQUIRED BY ITS TERMS, BUT IS FOR ANY REASON HELD TO BE UNAVAILABLE TO OR
OTHERWISE INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER SECTION 9.1
IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES REFERRED TO
HEREIN OR THEREIN, THEN THE OFFERORS SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF ANY LOSSES, CLAIMS, DAMAGES,
JUDGMENTS, LIABILITIES OR EXPENSES REFERRED TO HEREIN (I) IN SUCH PROPORTION AS
IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE OFFERORS, ON THE
ONE HAND, AND THE INDEMNIFIED PARTY, ON THE OTHER HAND, FROM THE OFFERING OF
SUCH CAPITAL SECURITIES,

13


--------------------------------------------------------------------------------



OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT PERMITTED BY
APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE
RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF
THE OFFERORS, ON THE ONE HAND, AND THE PLACEMENT AGENTS, ON THE OTHER HAND, IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS OR INACCURACIES IN THE
REPRESENTATIONS AND WARRANTIES HEREIN OR OTHER BREACHES WHICH RESULTED IN SUCH
LOSSES, CLAIMS, DAMAGES, JUDGMENTS, LIABILITIES OR EXPENSES, AS WELL AS ANY
OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RESPECTIVE RELATIVE BENEFITS
RECEIVED BY THE OFFERORS, ON THE ONE HAND, AND THE PLACEMENT AGENTS, ON THE
OTHER HAND, SHALL BE DEEMED TO BE IN THE SAME PROPORTION, IN THE CASE OF THE
OFFERORS, AS THE TOTAL PRICE PAID TO THE OFFERORS FOR THE CAPITAL SECURITIES
SOLD BY THE OFFERORS TO THE PURCHASER (NET OF THE COMPENSATION PAID TO THE
PLACEMENT AGENTS HEREUNDER, BUT BEFORE DEDUCTING EXPENSES), AND IN THE CASE OF
THE PLACEMENT AGENTS, AS THE COMPENSATION RECEIVED BY THEM, BEARS TO THE TOTAL
OF SUCH AMOUNTS PAID TO THE OFFERORS AND RECEIVED BY THE PLACEMENT AGENTS AS
COMPENSATION.  THE RELATIVE FAULT OF THE OFFERORS AND THE PLACEMENT AGENTS SHALL
BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED
OMISSION OF A MATERIAL FACT OR THE INACCURATE OR THE ALLEGED INACCURATE
REPRESENTATION AND/OR WARRANTY RELATES TO INFORMATION SUPPLIED BY THE OFFERORS
OR THE PLACEMENT AGENTS AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION. 
THE PROVISIONS SET FORTH IN SECTION 9.2 WITH RESPECT TO NOTICE OF COMMENCEMENT
OF ANY ACTION SHALL APPLY IF A CLAIM FOR CONTRIBUTION IS MADE UNDER THIS
SECTION 9.3; PROVIDED, HOWEVER, THAT NO ADDITIONAL NOTICE SHALL BE REQUIRED WITH
RESPECT TO ANY ACTION FOR WHICH NOTICE HAS BEEN GIVEN UNDER SECTION 9.2 FOR
PURPOSES OF INDEMNIFICATION.  THE OFFERORS AND THE PLACEMENT AGENTS AGREE THAT
IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 9.3
WERE DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION THAT
DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED TO IN THIS
SECTION 9.3.  THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED PARTY AS A RESULT OF
THE LOSSES, CLAIMS, DAMAGES, JUDGMENTS, LIABILITIES OR EXPENSES REFERRED TO IN
THIS SECTION 9.3 SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET
FORTH ABOVE, ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED
PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM. IN
NO EVENT SHALL THE LIABILITY OF THE PLACEMENT AGENTS HEREUNDER BE GREATER IN
AMOUNT THAN THE DOLLAR AMOUNT OF THE COMPENSATION (NET OF PAYMENT OF ALL
EXPENSES) RECEIVED BY THE PLACEMENT AGENTS UPON THE SALE OF THE CAPITAL
SECURITIES GIVING RISE TO SUCH OBLIGATION.  NO PERSON FOUND GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT FOUND GUILTY OF
SUCH FRAUDULENT MISREPRESENTATION.


9.4.         ADDITIONAL REMEDIES. THE INDEMNITY AND CONTRIBUTION AGREEMENTS
CONTAINED IN THIS SECTION 9 ARE IN ADDITION TO ANY LIABILITY THAT THE OFFERORS
MAY OTHERWISE HAVE TO ANY INDEMNIFIED PARTY.


9.5.         ADDITIONAL INDEMNIFICATION. THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS THE TRUST AGAINST ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE
WHATSOEVER, AS DUE FROM THE TRUST UNDER SECTIONS 9.1 THROUGH 9.4 HEREOF.


SECTION 10.            RIGHTS AND RESPONSIBILITIES OF PLACEMENT AGENTS.


10.1.       RELIANCE. IN PERFORMING THEIR DUTIES UNDER THIS AGREEMENT, THE
PLACEMENT AGENTS SHALL BE ENTITLED TO RELY UPON ANY NOTICE, SIGNATURE OR WRITING
WHICH THEY SHALL IN GOOD FAITH BELIEVE TO BE GENUINE AND TO BE SIGNED OR
PRESENTED BY A PROPER PARTY OR PARTIES.  THE PLACEMENT AGENTS MAY RELY UPON ANY
OPINIONS OR CERTIFICATES OR OTHER DOCUMENTS DELIVERED BY THE OFFERORS OR THEIR
COUNSEL OR DESIGNEES TO EITHER THE PLACEMENT AGENTS OR THE PURCHASER.


10.2.       RIGHTS OF PLACEMENT AGENTS. IN CONNECTION WITH THE PERFORMANCE OF
THEIR DUTIES UNDER THIS AGREEMENT, THE PLACEMENT AGENTS SHALL NOT BE LIABLE FOR
ANY ERROR OF JUDGMENT OR ANY ACTION TAKEN OR OMITTED TO BE TAKEN UNLESS THE
PLACEMENT AGENTS WERE GROSSLY NEGLIGENT OR ENGAGED IN WILLFUL MISCONDUCT IN
CONNECTION WITH SUCH PERFORMANCE OR NON-PERFORMANCE.  NO PROVISION OF THIS
AGREEMENT SHALL REQUIRE

14


--------------------------------------------------------------------------------



THE PLACEMENT AGENTS TO EXPEND OR RISK THEIR OWN FUNDS OR OTHERWISE INCUR ANY
FINANCIAL LIABILITY ON BEHALF OF THE PURCHASER IN CONNECTION WITH THE
PERFORMANCE OF ANY OF THEIR DUTIES HEREUNDER.  THE PLACEMENT AGENTS SHALL BE
UNDER NO OBLIGATION TO EXERCISE ANY OF THE RIGHTS OR POWERS VESTED IN THEM BY
THIS AGREEMENT.


SECTION 11.            MISCELLANEOUS.


11.1.       DISCLOSURE SCHEDULE. THE TERM “DISCLOSURE SCHEDULE,” AS USED HEREIN,
MEANS THE SCHEDULE, IF ANY, ATTACHED TO THIS AGREEMENT THAT SETS FORTH ITEMS THE
DISCLOSURE OF WHICH IS NECESSARY OR APPROPRIATE AS AN EXCEPTION TO ONE OR MORE
REPRESENTATIONS OR WARRANTIES CONTAINED IN SECTION 5 HEREOF; PROVIDED, THAT ANY
ITEM SET FORTH IN THE DISCLOSURE SCHEDULE AS AN EXCEPTION TO A REPRESENTATION OR
WARRANTY SHALL BE DEEMED AN ADMISSION BY THE OFFERORS THAT SUCH ITEM REPRESENTS
AN EXCEPTION, FACT, EVENT OR CIRCUMSTANCE THAT IS REASONABLY LIKELY TO RESULT IN
A MATERIAL ADVERSE EFFECT.  THE DISCLOSURE SCHEDULE SHALL BE ARRANGED IN
PARAGRAPHS CORRESPONDING TO THE SECTION NUMBERS CONTAINED IN SECTION 5.  NOTHING
IN THE DISCLOSURE SCHEDULE SHALL BE DEEMED ADEQUATE TO DISCLOSE AN EXCEPTION TO
A REPRESENTATION OR WARRANTY MADE HEREIN UNLESS THE DISCLOSURE SCHEDULE
IDENTIFIES THE EXCEPTION WITH REASONABLE PARTICULARITY AND DESCRIBES THE
RELEVANT FACTS IN REASONABLE DETAIL.  WITHOUT LIMITING THE GENERALITY OF THE
IMMEDIATELY PRECEDING SENTENCE, THE MERE LISTING (OR INCLUSION OF A COPY) OF A
DOCUMENT OR OTHER ITEM IN THE DISCLOSURE SCHEDULE SHALL NOT BE DEEMED ADEQUATE
TO DISCLOSE AN EXCEPTION TO A REPRESENTATION OR WARRANTY MADE HEREIN UNLESS THE
REPRESENTATION OR WARRANTY HAS TO DO WITH THE EXISTENCE OF THE DOCUMENT OR OTHER
ITEM ITSELF.  INFORMATION PROVIDED BY THE COMPANY IN RESPONSE TO ANY DUE
DILIGENCE QUESTIONNAIRE SHALL NOT BE DEEMED PART OF THE DISCLOSURE SCHEDULE AND
SHALL NOT BE DEEMED TO BE AN EXCEPTION TO ONE OR MORE REPRESENTATIONS OR
WARRANTIES CONTAINED IN SECTION 5 HEREOF UNLESS SUCH INFORMATION IS SPECIFICALLY
INCLUDED ON THE DISCLOSURE SCHEDULE IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 11.1.


11.2.       LEGAL EXPENSES. AT CLOSING, THE PLACEMENT AGENTS SHALL PROVIDE A
CREDIT FOR THE OFFERORS’ TRANSACTION-RELATED LEGAL EXPENSES IN THE AMOUNT OF
$10,000.00.


11.3.       NON-DISCLOSURE. EXCEPT AS REQUIRED BY APPLICABLE LAW, INCLUDING
WITHOUT LIMITATION SECURITIES LAWS AND REGULATIONS PROMULGATED THEREUNDER,
(I) THE OFFERORS SHALL NOT, AND WILL CAUSE THEIR ADVISORS AND REPRESENTATIVES
NOT TO, ISSUE ANY PRESS RELEASE OR OTHER PUBLIC STATEMENT REGARDING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OPERATIVE DOCUMENTS PRIOR TO
OR ON THE CLOSING DATE AND (II) FOLLOWING THE CLOSING DATE, THE OFFERORS SHALL
NOT INCLUDE IN ANY PRESS RELEASE, OTHER PUBLIC STATEMENT OR OTHER COMMUNICATION
REGARDING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OPERATIVE
DOCUMENTS, ANY REFERENCE TO THE PLACEMENT AGENTS, WTC, THE PURCHASER, THE TERM
“PRETS” OR ANY DERIVATIONS THEREOF, OR THE TERMS AND CONDITIONS OF THIS
AGREEMENT OR THE OPERATIVE DOCUMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
THE OFFERORS MAY (1) CONSULT ANY TAX ADVISOR REGARDING U.S. FEDERAL INCOME TAX
TREATMENT OR TAX STRUCTURE OF THE TRANSACTION CONTEMPLATED UNDER THIS AGREEMENT
AND THE OPERATIVE DOCUMENTS AND (2) DISCLOSE TO ANY AND ALL PERSONS, WITHOUT
LIMITATION OF ANY KIND, THE U.S. FEDERAL INCOME TAX STRUCTURE (IN EACH CASE,
WITHIN THE MEANING OF TREASURY REGULATION § 1.6011-4) OF THE TRANSACTION
CONTEMPLATED UNDER THIS AGREEMENT AND THE OPERATIVE DOCUMENTS AND ALL MATERIALS
OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT ARE PROVIDED TO YOU
RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE.  FOR THIS PURPOSE, “TAX
STRUCTURE” IS LIMITED TO ANY FACTS RELEVANT TO THE U.S. FEDERAL INCOME TAX
TREATMENT OF THE TRANSACTION AND DOES NOT INCLUDE INFORMATION RELATING TO
IDENTITY OF THE PARTIES.


11.4.       NOTICES. PRIOR TO THE CLOSING, AND THEREAFTER WITH RESPECT TO
MATTERS PERTAINING TO THIS AGREEMENT ONLY, ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY HAND-DELIVERY,
FIRST-CLASS MAIL, TELEX, TELECOPIER OR OVERNIGHT AIR COURIER GUARANTEEING NEXT
DAY DELIVERY:

15


--------------------------------------------------------------------------------


if to the Placement Agents, to:

FTN Financial Capital Markets

845 Crossover Lane, Suite 150

Memphis, Tennessee  38117

Telecopier:  901-435-4706

Telephone:  800-456-5460

Attention:  James D. Wingett

and

Keefe, Bruyette & Woods, Inc.

787 7th Avenue

4th Floor

New York, New York  10019

Telecopier:  212-403-2000

Telephone:  212-403-1004

Attention:  Mitchell Kleinman, General Counsel

with a copy to:

Lewis, Rice & Fingersh, L.C.

500 North Broadway, Suite 2000

St. Louis, Missouri  63102

Telecopier:  314-241-6056

Telephone:  314-444-7600

Attention:  Thomas C. Erb, Esq.

and

Sidley Austin LLP

787 7th Avenue

New York, New York  10019

Telecopier:  212-839-5599

Telephone:  212-839-5300

Attention:  Renwick Martin, Esq.

if to the Offerors, to:

National Mercantile Bancorp

1880 Century Park East, Suite 800

Los Angeles, California  90067

Telecopier:  310-201-0629

Telephone:  310-282-6703

Attention:  David R. Brown

16


--------------------------------------------------------------------------------


with a copy to:

Troy & Gould P.C.

1801 Century Park East

Los Angeles, California  90067

Telecopier:  310-789-1431

Telephone:  310-789-1231

Attention:  Alan Spatz, Esq.

All such notices and communications shall be deemed to have been duly given
(i) at the time delivered by hand, if personally delivered, (ii) five business
days after being deposited in the mail, postage prepaid, if mailed, (iii) when
answered back, if telexed, (iv) the next business day after being telecopied, or
(v) the next business day after timely delivery to a courier, if sent by
overnight air courier guaranteeing next day delivery.  From and after the
Closing, the foregoing notice provisions shall be superseded by any notice
provisions of the Operative Documents under which notice is given.  The
Placement Agents, the Offerors, and their respective counsel, may change their
respective notice addresses from time to time by written notice to all of the
foregoing persons.


11.5.       PARTIES IN INTEREST, SUCCESSORS AND ASSIGNS. EXCEPT AS EXPRESSLY SET
FORTH HEREIN, THIS AGREEMENT IS MADE SOLELY FOR THE BENEFIT OF THE PLACEMENT
AGENTS, THE PURCHASER AND THE OFFERORS AND ANY PERSON CONTROLLING THE PLACEMENT
AGENTS, THE PURCHASER OR THE OFFERORS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS; AND NO OTHER PERSON SHALL ACQUIRE OR HAVE ANY RIGHT UNDER OR BY VIRTUE
OF THIS AGREEMENT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING
UPON THE SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES.


11.6.       COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES HERETO
IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE
AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


11.7.       HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


11.8.       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAWS PERTAINING TO CONFLICTS OF
LAWS) OF THE STATE OF NEW YORK.


11.9.       ENTIRE AGREEMENT. THIS AGREEMENT, TOGETHER WITH THE OPERATIVE
DOCUMENTS AND THE OTHER DOCUMENTS DELIVERED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, IS INTENDED BY THE PARTIES AS A FINAL EXPRESSION
OF THEIR AGREEMENT AND INTENDED TO BE A COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT
MATTER CONTAINED HEREIN AND THEREIN.  THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN AND
THEREIN.  THIS AGREEMENT, TOGETHER WITH THE OPERATIVE DOCUMENTS AND THE OTHER
DOCUMENTS DELIVERED IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT, SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE
PARTIES WITH RESPECT TO SUCH SUBJECT MATTER.


11.10.     SEVERABILITY. IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCES, IS HELD
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER RESPECT AND OF
THE REMAINING PROVISIONS HEREOF SHALL NOT BE IN ANY WAY IMPAIRED OR AFFECTED, IT
BEING INTENDED THAT ALL OF THE PLACEMENT AGENTS’ AND THE PURCHASER’S RIGHTS AND
PRIVILEGES SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.

17


--------------------------------------------------------------------------------



11.11.     SURVIVAL. THE PLACEMENT AGENTS AND THE OFFERORS, RESPECTIVELY, AGREE
THAT THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS MADE BY EACH OF THEM IN THIS
AGREEMENT AND IN ANY CERTIFICATE OR OTHER INSTRUMENT DELIVERED PURSUANT HERETO
SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL SURVIVE THE DELIVERY OF, AND
PAYMENT FOR, THE CAPITAL SECURITIES.

Signatures appear on the following page

18


--------------------------------------------------------------------------------


If this Agreement is satisfactory to you, please so indicate by signing the
acceptance of this Agreement and deliver such counterpart to the Offerors
whereupon this Agreement will become binding between us in accordance with its
terms.

Very truly yours,

 

 



NATIONAL MERCANTILE BANCORP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FIRST CALIFORNIA CAPITAL TRUST I

 

 

 

 

 

By:

 

 

Name:

 

 

Title: Administrator

 

CONFIRMED AND ACCEPTED,

as of the date first set forth above

FTN FINANCIAL CAPITAL MARKETS,

a division of First Tennessee Bank National Association,

as a Placement Agent

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

KEEFE, BRUYETTE & WOODS, INC.,

a New York corporation, as a Placement Agent

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

19


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF SUBSCRIPTION AGREEMENT

FIRST CALIFORNIA CAPITAL TRUST I

NATIONAL MERCANTILE BANCORP

SUBSCRIPTION AGREEMENT

January 25, 2007

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) made among First California
Capital Trust I (the “Trust”), a statutory trust created under the Delaware
Statutory Trust Act (Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. §§
3801, et seq.), National Mercantile Bancorp, a California corporation, with its
principal offices located at 1880 Century Park East, Suite 800, Los Angeles,
California  90067 (the “Company” and, collectively with the Trust, the
“Offerors”), and Keefe, Bruyette & Woods, Inc. (the “Purchaser”).

RECITALS:

A.                                    The Trust desires to issue 16,000 of its
Fixed/Floating Rate Capital Securities (the “Capital Securities”), liquidation
amount $1,000.00 per Capital Security, representing an undivided beneficial
interest in the assets of the Trust (the “Offering”), to be issued pursuant to
an Amended and Restated Declaration of Trust (the “Declaration”) by and among
the Company, Wilmington Trust Company (“WTC”), the administrators named therein,
and the holders (as defined therein), which Capital Securities are to be
guaranteed by the Company with respect to distributions and payments upon
liquidation, redemption and otherwise pursuant to the terms of a Guarantee
Agreement between the Company and WTC, as trustee (the “Guarantee”); and

B.                                    The proceeds from the sale of the Capital
Securities will be combined with the proceeds from the sale by the Trust to the
Company of its common securities, and will be used by the Trust to purchase an
equivalent amount of Fixed/Floating Rate Junior Subordinated Deferrable Interest
Debentures of the Company (the “Debentures”) to be issued by the Company
pursuant to an indenture to be executed by the Company and WTC, as trustee (the
“Indenture”); and

C.                                    In consideration of the premises and the
mutual representations and covenants hereinafter set forth, the parties hereto
agree as follows:

ARTICLE I

PURCHASE AND SALE OF CAPITAL SECURITIES

1.1.                              Upon the execution of this Agreement, the
Purchaser hereby agrees to purchase from the Trust 16,000 Capital Securities at
a price equal to $1,000.00 per Capital Security (the “Purchase Price”) and the
Trust agrees to sell such Capital Securities to the Purchaser for said Purchase
Price.  The rights and preferences of the Capital Securities are set forth in
the Declaration.  The Purchase Price is payable in immediately available funds
on January 25, 2007, or such other business day as may be designated by the
Purchaser, but in no event later than January 31, 2007 (the “Closing Date”). 
The Offerors shall provide the Purchaser wire transfer instructions no later
than 1 day following the date hereof.

1.2.                              The Placement Agreement, dated January 24,
2007 (the “Placement Agreement”), among the Offerors and the placement agents
identified therein (the “Placement Agents”) includes certain

A-1


--------------------------------------------------------------------------------


representations and warranties, covenants and conditions to closing and certain
other matters governing the Offering.  The Placement Agreement is hereby
incorporated by reference into this Agreement and the Purchaser shall be
entitled to each of the benefits of the Placement Agents and the Purchaser under
the Placement Agreement and shall be entitled to enforce the obligations of the
Offerors under such Placement Agreement as fully as if the Purchaser were a
party to such Placement Agreement.

1.3.                              Anything herein or in the Placement Agreement
notwithstanding, the Offerors acknowledge and agree that, so long as Purchaser
holds some or all of the Capital Securities, the Purchaser may in its discretion
from time to time transfer or sell, or sell or grant participation interests in,
some or all of such Capital Securities to one or more parties, provided that any
such transaction complies, as applicable, with the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”) and any other
applicable securities laws, is pursuant to an exemption therefrom, or is
otherwise not subject thereto.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1.                              The Purchaser understands and acknowledges
that none of the Capital Securities, the Debentures or the Guarantee have been
registered under the Securities Act or any other applicable securities law, are
being offered for sale by the Trust in transactions not requiring registration
under the Securities Act, and may not be offered, sold, pledged or otherwise
transferred by the Purchaser except in compliance with the registration
requirements of the Securities Act or any other applicable securities laws,
pursuant to an exemption therefrom or in a transaction not subject thereto.

2.2.                              The Purchaser represents and warrants that,
except as contemplated under Section 1.3 hereof, it is purchasing the Capital
Securities for its own account, for investment, and not with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act or other applicable securities laws, subject to any requirement
of law that the disposition of its property be at all times within its control
and subject to its ability to resell such Capital Securities pursuant to an
effective registration statement under the Securities Act or under Rule 144A or
any other exemption from registration available under the Securities Act or any
other applicable securities law.

2.3.                              The Purchaser represents and warrants that
neither the Offerors nor the Placement Agents are acting as a fiduciary or
financial or investment adviser for the Purchaser.

2.4.                              The Purchaser represents and warrants that it
is not relying (for purposes of making any investment decision or otherwise)
upon any advice, counsel or representations (whether written or oral) of the
Offerors or of the Placement Agents.

2.5.                              The Purchaser represents and warrants that
(a) it has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisers in connection herewith to the extent it has
deemed necessary, (b) it has had a reasonable opportunity to ask questions of
and receive answers from officers and representatives of the Offerors concerning
their respective financial condition and results of operations and the purchase
of the Capital Securities, and any such questions have been answered to its
satisfaction, (c) it has had the opportunity to review all publicly available
records and filings concerning the Offerors and it has carefully reviewed such
records and filings that it considers relevant to making an investment decision,
and (d) it has made its own investment decisions based upon its own judgment,
due diligence and advice from such advisers as it has deemed necessary and not
upon any view expressed by the Offerors or the Placement Agents.

A-2


--------------------------------------------------------------------------------


2.6.                              The Purchaser represents and warrants that it
is a “qualified institutional buyer” as defined under Rule 144A under the
Securities Act.  If the Purchaser is a dealer of the type described in
paragraph (a)(1)(ii) of Rule 144A under the Securities Act, it owns and invests
on a discretionary basis not less than U.S. $25,000,000.00 in securities of
issuers that are not affiliated with it.  The Purchaser is not a
participant-directed employee plan, such as a 401(k) plan, or any other type of
plan referred to in paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A, or a
trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A that holds the
assets of such a plan, unless investment decisions with respect to the plan are
made solely by the fiduciary, trustee or sponsor of such plan.

2.7.                              The Purchaser represents and warrants that on
each day from the date on which it acquires the Capital Securities through and
including the date on which it disposes of its interests in the Capital
Securities, either (i) it is not (a) an “employee benefit plan” (as defined in
Section 3(3) of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”)) which is subject to the provisions of Part 4 of
Subtitle B of Title I of ERISA, or any entity whose underlying assets include
the assets of any such plan (an “ERISA Plan”), (b) any other “plan” (as defined
in Section 4975(e)(1) of the United States Internal Revenue Code of 1986, as
amended (the “Code”)) which is subject to the provisions of Section 4975 of the
Code or any entity whose underlying assets include the assets of any such plan
(a “Plan”), (c) an entity whose underlying assets include the assets of any such
ERISA Plan or other Plan by reason of Department of Labor regulation
section 2510.3-101 or otherwise, or (d) a governmental or church plan that is
subject to any federal, state or local law which is substantially similar to the
provisions of Section 406 of ERISA or Section 4975 of the Code (a “Similar
Law”); or (ii) the purchase, holding and disposition of the Capital Securities
by it will satisfy the requirements for exemptive relief under Prohibited
Transaction Class Exemption (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60,
PTCE 96-23 or a similar exemption, or, in the case of a plan subject to a
Similar Law, will not result in a non-exempt violation of such Similar Law.

2.8.                              The Purchaser represents and warrants that it
is acquiring the Capital Securities as principal for its own account for
investment and, except as contemplated under Section 1.3 hereof, not for sale in
connection with any distribution thereof.  It was not formed solely for the
purpose of investing in the Capital Securities, and additional capital or
similar contributions were not specifically solicited from any person owning a
beneficial interest in it for the purpose of enabling it to purchase any Capital
Securities.  The Purchaser is not a (i) partnership, (ii) common trust fund or
(iii) special trust, pension, profit sharing or other retirement trust fund or
plan in which the partners, beneficiaries or participants, as applicable, may
designate the particular investments to be made or the allocation of any
investment among such partners, beneficiaries or participants, and except as
contemplated under Section 1.3 hereof, it agrees that it shall not hold the
Capital Securities for the benefit of any other person and shall be the sole
beneficial owner thereof for all purposes and that it shall not sell
participation interests in the Capital Securities or enter into any other
arrangement pursuant to which any other person shall be entitled to a beneficial
interest in the distribution on the Capital Securities.  The Capital Securities
purchased directly or indirectly by the Purchaser constitute an investment of no
more than 40% of its assets.  The Purchaser understands and agrees that any
purported transfer of the Capital Securities to a purchaser which would cause
the representations and warranties of Section 2.6 and this Section 2.8 to be
inaccurate shall be null and void ab initio and the Offerors retain the right to
resell any Capital Securities sold to non-permitted transferees.

2.9.                              The Purchaser represents and warrants that it
has full power and authority to execute and deliver this Agreement, to make the
representations and warranties specified herein, and to consummate the
transactions contemplated herein and it has full right and power to subscribe
for Capital Securities and perform its obligations pursuant to this Agreement.

A-3


--------------------------------------------------------------------------------


2.10.                        The Purchaser represents and warrants that no
filing with, or authorization, approval, consent, license, order, registration,
qualification or decree of, any governmental body, agency or court having
jurisdiction over the Purchaser, other than those that have been made or
obtained, is necessary or required for the performance by the Purchaser of its
obligations under this Agreement or to consummate the transactions contemplated
herein.

2.11.                        The Purchaser represents and warrants that this
Agreement has been duly authorized, executed and delivered by the Purchaser.

2.12.                        The Purchaser understands and acknowledges that the
Company will rely upon the truth and accuracy of the foregoing acknowledgments,
representations, warranties and agreements and agrees that, if any of the
acknowledgments, representations, warranties or agreements deemed to have been
made by it by its purchase of the Capital Securities are no longer accurate, it
shall promptly notify the Company.

2.13.                        The Purchaser understands that no public market
exists for any of the Capital Securities, and that it is unlikely that a public
market will ever exist for the Capital Securities.

ARTICLE III

MISCELLANEOUS

3.1.                              Any notice or other communication given
hereunder shall be deemed sufficient if in writing and sent by registered or
certified mail, return receipt requested, international courier or delivered by
hand against written receipt therefor, or by facsimile transmission and
confirmed by telephone, to the following addresses, or such other address as may
be furnished to the other parties as herein provided:

To the Offerors:                                                          
National Mercantile Bancorp

1880 Century Park East, Suite 800

Los Angeles, California  90067

Attention:  David R. Brown

Fax:  310-201-0629

To the Purchaser:                                                  Keefe,
Bruyette & Woods, Inc.

787 7th Avenue, 4th Floor

New York, New York  10019

Attention:  Mitchell Kleinman, General Counsel

Fax:  212-403-2000

Unless otherwise expressly provided herein, notices shall be deemed to have been
given on the date of mailing, except notice of change of address, which shall be
deemed to have been given when received.

3.2.                              This Agreement shall not be changed, modified
or amended except by a writing signed by the parties to be charged, and this
Agreement may not be discharged except by performance in accordance with its
terms or by a writing signed by the party tobe charged.

3.3.                              Upon the execution and delivery of this
Agreement by the Purchaser, this Agreement shall become a binding obligation of
the Purchaser with respect to the purchase of Capital Securities as herein
provided.

A-4


--------------------------------------------------------------------------------


3.4.                              NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT
MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT
ALL THE TERMS AND PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

3.5.                              The parties agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.

3.6.                              This Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.

3.7.                              In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected, it being intended that all of the Offerors’ and the Purchaser’s
rights and privileges shall be enforceable to the fullest extent permitted by
law.

Signatures appear on the following page

A-5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement is agreed to and accepted as of the day and
year first written above.

 

KEEFE, BRUYETTE & WOODS, INC.

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

NATIONAL MERCANTILE BANCORP

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

FIRST CALIFORNIA CAPITAL TRUST I

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title: Administrator

 

A-6


--------------------------------------------------------------------------------


EXHIBIT B-1

FORM OF COMPANY COUNSEL OPINION

January 25, 2007

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware  19890-1600

FTN Financial Capital Markets

845 Crossover Lane, Suite 150

Memphis, Tennessee  38117

 

 

Keefe, Bruyette & Woods, Inc.

787 7th Avenue, 4th Floor

New York, New York  10019

 

Ladies and Gentlemen:

We have acted as counsel to National Mercantile Bancorp (the “Company”), a
California corporation in connection with a certain Placement Agreement, dated
January 24, 2007, (the “Placement Agreement”), between the Company and First
California Capital Trust I (the “Trust”), on one hand, and FTN Financial Capital
Markets and Keefe, Bruyette & Woods, Inc. (the “Placement Agents”), on the other
hand.  Pursuant to the Placement Agreement, and subject to the terms and
conditions stated therein, the Trust will issue and sell to Keefe, Bruyette &
Woods, Inc. (the “Purchaser”), $16,000,000.00 aggregate principal amount of
Fixed/Floating Rate Capital Securities (liquidation amount $1,000.00 per capital
security) (the “Capital Securities”).

Capitalized terms used herein and not otherwise defined shall have the same
meanings ascribed to them in the Placement Agreement.

The law covered by the opinions expressed herein is limited to the law of the
United States of America and of the State of California.

We have made such investigations of law as, in our judgment, were necessary to
render the following opinions.  We have also reviewed (a) the Company’s Articles
of Incorporation, as amended, and its By-Laws, as amended; and (b) such
corporate documents, records, information and certificates of the Company and
the Subsidiaries, certificates of public officials or government authorities and
other documents as we have deemed necessary or appropriate as a basis for the
opinions hereinafter expressed.  As to certain facts material to our opinions,
we have relied, with your permission, upon statements, certificates or
representations, including those delivered or made in connection with the
above-referenced transaction, of officers and other representatives of the
Company and the Subsidiaries and the Trust.

As used herein, the phrases “to the best of our knowledge” or “known to us” or
other similar phrases mean the actual knowledge of the attorneys who have had
active involvement in the transactions described above or who have prepared or
signed this opinion letter, or who otherwise have devoted substantial attention
to legal matters for the Company.

Based upon and subject to the foregoing and the further qualifications set forth
below, we are of the opinion as of the date hereof that:

1.                                       The Company is validly existing and in
good standing under the laws of the State of California and is duly registered
as a bank holding company under the Bank Holding Company Act of

B-1-1


--------------------------------------------------------------------------------


1956, as amended.  Each of the Significant Subsidiaries is validly existing and
in good standing under the laws of its jurisdiction of organization.  Each of
the Company and the Significant Subsidiaries has full corporate power and
authority to own or lease its properties and to conduct its business as such
business is currently conducted in all material respects.  To the best of our
knowledge, all outstanding shares of capital stock of the Significant
Subsidiaries have been duly authorized and validly issued, and are fully paid
and nonassessable except to the extent such shares may be deemed assessable
under 12 U.S.C. Section 1831o or 12 U.S.C. Section 55, and are owned of record
and beneficially, directly or indirectly, by the Company.

2.                                       The issuance, sale and delivery of the
Debentures in accordance with the terms and conditions of the Placement
Agreement and the Operative Documents have been duly authorized by all necessary
actions of the Company.  The issuance, sale and delivery of the Debentures by
the Company and the issuance, sale and delivery of the Capital Securities and
the Common Securities by the Trust do not give rise to any preemptive or other
rights to subscribe for or to purchase any shares of capital stock or equity
securities of the Company or the Significant Subsidiaries pursuant to the
corporate Articles of Incorporation or Charter, By-Laws or other governing
documents of the Company or the Significant Subsidiaries, or, to the best of our
knowledge, any agreement or other instrument to which either the Company or the
Subsidiaries is a party or by which the Company or the Significant Subsidiaries
may be bound.

3.                                       The Company has all requisite corporate
power to enter into and perform its obligations under the Placement Agreement
and the Subscription Agreement, and the Placement Agreement and the Subscription
Agreement have been duly and validly authorized, executed and delivered by the
Company and constitute the legal, valid and binding obligations of the Company
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by general principles of equity and by bankruptcy or other laws
affecting creditors’ rights generally, and except as the indemnification and
contribution provisions thereof may be limited under applicable laws and certain
remedies may not be available in the case of a non-material breach.

4.                                       Each of the Indenture, the Trust
Agreement and the Guarantee Agreement has been duly authorized, executed and
delivered by the Company, and is a valid and legally binding obligation of the
Company enforceable in accordance with its terms, subject to the effect of
bankruptcy, insolvency, reorganization, receivership, moratorium and other laws
affecting the rights and remedies of creditors generally and of general
principles of equity.

5.                                       The Debentures have been duly
authorized, executed and delivered by the Company, are entitled to the benefits
of the Indenture and are legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, subject to the
effect of bankruptcy, insolvency, reorganization, receivership, moratorium and
other laws affecting the rights and remedies of creditors generally and of
general principles of equity.

6.                                       To the best of our knowledge, neither
the Company, the Trust, nor any of the Subsidiaries is in breach or violation
of, or default under, with or without notice or lapse of time or both, its
Articles of Incorporation or Charter, By-Laws or other governing documents
(including without limitation, the Trust Agreement).  The execution, delivery
and performance of the Placement Agreement and the Operative Documents and the
consummation of the transactions contemplated by the Placement Agreement and the
Operative Documents do not and will not (i) result in the creation or imposition
of any material lien, claim, charge, encumbrance or restriction upon any
property or assets of the Company or the Subsidiaries, or (ii) conflict with,
constitute a material breach or violation of, or constitute a material default
under, with or without notice or lapse of time or both, any of the terms,
provisions or conditions of (A) the Articles of Incorporation or Charter,
By-Laws or other governing documents of the Company or the

B-1-2


--------------------------------------------------------------------------------


Subsidiaries, or (B) to the best of our knowledge, any material contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease,
franchise, license or any other agreement or instrument to which the Company or
the Subsidiaries is a party or by which any of them or any of their respective
properties may be bound or (C) any order, decree, judgment, franchise, license,
permit, rule or regulation of any court, arbitrator, government, or governmental
agency or instrumentality, domestic or foreign, known to us having jurisdiction
over the Company or the Subsidiaries or any of their respective properties
which, in the case of each of (i) or (ii) above, is material to the Company and
the Subsidiaries on a consolidated basis.

7.                                       Except for filings, registrations or
qualifications that may be required by applicable securities laws, no
authorization, approval, consent or order of, or filing, registration or
qualification with, any person (including, without limitation, any court,
governmental body or authority) is required under the laws of the State of
California in connection with the transactions contemplated by the Placement
Agreement and the Operative Documents in connection with the offer and sale of
the Capital Securities as contemplated by the Placement Agreement and the
Operative Documents.

8.                                       To the best of our knowledge (i) no
action, suit or proceeding at law or in equity is pending or threatened to which
the Company, the Trust or the Subsidiaries are or may be a party, and (ii) no
action, suit or proceeding is pending or threatened against or affecting the
Company, the Trust or the Subsidiaries or any of their properties, before or by
any court or governmental official, commission, board or other administrative
agency, authority or body, or any arbitrator, wherein an unfavorable decision,
ruling or finding could reasonably be expected to have a material adverse effect
on the consummation of the transactions contemplated by the Placement Agreement
and the Operative Documents or the issuance and sale of the Capital Securities
as contemplated therein or the condition (financial or otherwise), earnings,
affairs, business, or results of operations of the Company, the Trust and the
Subsidiaries on a consolidated basis.

9.                                       Assuming the truth and accuracy of the
representations and warranties of the Placement Agents in the Placement
Agreement and the Purchaser in the Subscription Agreement, it is not necessary
in connection with the offering, sale and delivery of the Capital Securities,
the Debentures and the Guarantee Agreement (or the Guarantee) to register the
same under the Securities Act of 1933, as amended, under the circumstances
contemplated in the Placement Agreement and the Subscription Agreement.

10.                                 Neither the Company nor the Trust is or
after giving effect to the offering and sale of the Capital Securities and the
consummation of the transactions described in the Placement Agreement will be,
an “investment company” or an entity “controlled” by an “investment company,” in
each case within the meaning of the Investment Company Act of 1940, as amended,
without regard to Section 3(c) of such Act.

The opinion expressed in the first two sentences of numbered paragraph 1 of this
opinion is based solely upon certain certificates and confirmations issued by
the applicable governmental officer or authority with respect to each of the
Company and the Significant Subsidiaries.

With respect to the foregoing opinions, since no member of this firm is actively
engaged in the practice of law in the States of Delaware or New York, we do not
express any opinions as to the laws of such states and have (i) relied, with
your approval, upon the opinion of Richards, Layton & Finger, P.A. with respect
to matters of Delaware law and (ii) assumed, with your approval and without
rendering any opinion to such effect, that the laws of the State of New York, in
all respects material to this opinion, are substantively identical to the laws
of the State of California, without regard to conflict of law provisions.

B-1-3


--------------------------------------------------------------------------------


The opinions expressed herein are rendered to you solely pursuant to
Section 3.1(a) of the Placement Agreement.  As such, they may be relied upon by
you only and may not be used or relied upon by any other person for any purpose
whatsoever without our prior written consent.

Very truly yours,

B-1-4


--------------------------------------------------------------------------------


EXHIBIT B-2

FORM OF DELAWARE COUNSEL OPINION

To Each of the Persons

Listed on Schedule A Hereto

Re:                               First California Capital Trust I

Ladies and Gentlemen:

We have acted as special Delaware counsel for First California Capital Trust I,
a Delaware statutory trust (the “Trust”), in connection with the matters set
forth herein.  At your request, this opinion is being furnished to you.

For purposes of giving the opinions hereinafter set forth, our examination of
documents has been limited to the examination of originals or copies of the
following:

(a)                                  The Certificate of Trust of the Trust (the
“Certificate of Trust”), as filed in the office of the Secretary of State of the
State of Delaware (the “Secretary of State”) on [FILE DATE], 2007;

(b)                                 The Declaration of Trust, dated as of [FILE
DATE], 2007, among National Mercantile Bancorp, a California corporation (the
“Company”), Wilmington Trust Company, a Delaware banking corporation (“WTC”), as
trustee and the administrators named therein (the “Administrators”);

(c)                                  The Amended and Restated Declaration of
Trust of the Trust, dated as of January 25, 2007 (including the form of Capital
Securities Certificate attached thereto as Exhibit A-1 and the terms of the
Capital Securities attached as Annex I) (the “Declaration of Trust”), among the
Company, as sponsor, WTC, as Delaware trustee (the “Delaware Trustee”) and
institutional trustee (the “Institutional Trustee”), the Administrators and the
holders, from time to time, of undivided beneficial interests in the assets of
the Trust;

(d)                                 The Placement Agreement, dated January 24,
2007 (the “Placement Agreement”), among the Company, the Trust, and FTN
Financial Capital Markets and Keefe, Bruyette & Woods, Inc., as placement
agents;

(e)                                  The Subscription Agreement, dated
January 25, 2007 (the “Subscription Agreement”), among the Trust, the Company
and Keefe, Bruyette & Woods, Inc. (the documents identified in items (c) through
(e) being collectively referred to as the “Operative Documents”);

(f)                                    The Capital Securities being issued on
the date hereof (the “Capital Securities”);

(g)                                 The Common Securities being issued on the
date hereof (the “Common Securities”) (the documents identified in items (f) and
(g) being collectively referred to as the “Trust Securities”); and

(h)                                 A Certificate of Good Standing for the
Trust, dated January 24, 2007, obtained from the Secretary of State.

B-2-1


--------------------------------------------------------------------------------


Capitalized terms used herein and not otherwise defined are used as defined in
the Declaration of Trust, except that reference herein to any document shall
mean such document as in effect on the date hereof.  This opinion is being
delivered pursuant to Section 3.1 of the Placement Agreement.

For purposes of this opinion, we have not reviewed any documents other than the
documents listed in paragraphs (a) through (h) above.  In particular, we have
not reviewed any document (other than the documents listed in paragraphs (a)
through (h) above) that is referred to in or incorporated by reference into the
documents reviewed by us.  We have assumed that there exists no provision in any
document that we have not reviewed that is inconsistent with the opinions stated
herein.  We have conducted no independent factual investigation of our own but
rather have relied solely upon the foregoing documents, the statements and
information set forth therein and the additional matters recited or assumed
herein, all of which we have assumed to be true, complete and accurate in all
material respects.

With respect to all documents examined by us, we have assumed (i) the
authenticity of all documents submitted to us as authentic originals, (ii) the
conformity with the originals of all documents submitted to us as copies or
forms, and (iii) the genuineness of all signatures.

For purposes of this opinion, we have assumed (i) that the Declaration of Trust
constitutes the entire agreement among the parties thereto with respect to the
subject matter thereof, including with respect to the creation, operation, and
termination of the Trust, and that the Declaration of Trust and the Certificate
of Trust are in full force and effect and have not been amended further, (ii)
that there are no proceedings pending or contemplated, for the merger,
consolidation, liquidation, dissolution or termination of the Trust, (iii)
except to the extent provided in paragraph 1 below, the due creation, due
formation or due organization, as the case may be, and valid existence in good
standing of each party to the documents examined by us under the laws of the
jurisdiction governing its creation, formation or organization, (iv) that each
party to the documents examined by us is qualified to do business in each
jurisdiction where such qualification is required generally or necessary in
order for such party to enforce its rights under the documents examined by us,
(v) the legal capacity of each natural person who is a party to the documents
examined by us, (vi) except to the extent set forth in paragraph 2 below, that
each of the parties to the documents examined by us has the power and authority
to execute and deliver, and to perform its obligations under, such documents,
(vii) except to the extent provided in paragraph 3 below, that each of the
parties to the documents examined by us has duly authorized, executed and
delivered such documents, (viii) the receipt by each Person to whom a Capital
Security is to be issued by the Trust (the “Capital Security Holders”) of a
Capital Security Certificate for the Capital Security and the payment for the
Capital Securities acquired by it, in accordance with the Declaration of Trust
and the Subscription Agreement, (ix) that the Capital Securities are issued and
sold to the Holders of the Capital Securities in accordance with the Declaration
of Trust and the Subscription Agreement, (x) the receipt by the Person (the
“Common Securityholder”) to whom the common securities of the Trust representing
common undivided beneficial interests in the assets of the Trust (the “Common
Securities” and, together with the Capital Securities, the “Trust Securities”)
are to be issued by the Trust of a Common Security Certificate for the Common
Securities and the payment for the Common Securities acquired by it, in
accordance with the Declaration of Trust, (xi) that the Common Securities are
issued and sold to the Common Securityholder in accordance with the Declaration
of Trust, (xii) that each of the parties to the documents reviewed by us has
agreed to and received the stated consideration for the incurrence of its
obligations under such documents, (xiii) that each of the documents reviewed by
us (other than the Declaration of Trust) is a legal, valid, binding and
enforceable obligation of the parties thereto in accordance with the terms
thereof and (xiv) that the Trust derives no income from or connected with
sources within the State of Delaware and has no assets, activities (other than
having a trustee and the filing of documents with the Secretary of State) or
employees in the State of Delaware.  We have not participated in the preparation
of any offering materials with respect to the Trust Securities and assume no
responsibility for its contents.

B-2-2


--------------------------------------------------------------------------------


This opinion is limited to the laws of the State of Delaware (excluding the
securities laws of the State of Delaware), and we have not considered and
express no opinion on the laws of any other jurisdiction, including federal laws
and rules and regulations relating thereto.  Our opinions are rendered only with
respect to Delaware laws and rules, regulations and orders thereunder that are
currently in effect.

 

We express no opinion as to (i) the effect of suretyship defenses, or defenses
in the nature thereof, with respect to the obligations of any applicable
guarantor, joint obligor, surety, accommodation party, or other secondary
obligor or any provisions of the Declaration of Trust with respect to
indemnification or contribution and (ii) the accuracy or completeness of any
exhibits or schedules to the Operative Documents.  No opinion is given herein as
to the choice of law or internal substantive rules of law that any court or
other tribunal may apply to the transactions contemplated by the Operative
Documents.

 

We express no opinion as to the enforceability of any particular provision of
the Declaration of Trust or the other Operative Documents relating to remedies
after default.

 

We express no opinion as to the enforceability of any particular provision of
any of the Operative Documents relating to (i) waivers of rights to object to
jurisdiction or venue, or consents to jurisdiction or venue, (ii) waivers of
rights to (or methods of) service of process, or rights to trial by jury, or
other rights or benefits bestowed by operation of law, (iii) waivers of any
applicable defenses, setoffs, recoupments, or counterclaims, (iv) waivers or
variations of provisions which are not capable of waiver or variation under the
Uniform Commercial Code (“UCC”) of the State, (v) the grant of powers of
attorney to any person or entity, or (vi) exculpation or exoneration clauses,
indemnity clauses, and clauses relating to releases or waivers of unmatured
claims or rights.

 

We have made no examination of, and no opinion is given herein as to the
Trustee’s or the Trust’s title to or other ownership rights in, or the existence
of any liens, charges or encumbrances on, or adverse claims against, any asset
or property held by the Institutional Trustee or the Trust.  We express no
opinion as to the creation, validity, attachment, perfection or priority of any
mortgage, security interest or lien in any asset or property held by the
Institutional Trustee or the Trust.

 

We express no opinion as to the effect of events occurring, circumstances
arising, or changes of law becoming effective or occurring, after the date
hereof on the matters addressed in this opinion letter, and we assume no
responsibility to inform you of additional or changed facts, or changes in law,
of which we may become aware.

 

We express no opinion as to any requirement that any party to the Operative
Documents (or any other persons or entities purportedly entitled to the benefits
thereof) qualify or register to do business in any jurisdiction in order to be
able to enforce its rights thereunder or obtain the benefits thereof.

 

Based upon the foregoing, and upon our examination of such questions of law and
statutes of the State of Delaware as we have considered necessary or
appropriate, and subject to the assumptions, qualifications, limitations and
exceptions set forth herein, we are of the opinion that:

 

1.                                       The Trust has been duly created and is
validly existing in good standing as a statutory trust under the Delaware
Statutory Trust Act (12 Del. C. § 3801, et seq.) (the “Act”).  All filings
required under the laws of the State of Delaware with respect to the creation
and valid existence of the Trust as a statutory trust have been made.

B-2-3


--------------------------------------------------------------------------------


2.                                       Under the Declaration of Trust and the
Act, the Trust has the trust power and authority to (A) execute and deliver the
Operative Documents, (B) perform its obligations under such Operative Documents
and (C) issue the Trust Securities.

3.                                       The execution and delivery by the Trust
of the Operative Documents, and the performance by the Trust of its obligations
thereunder, have been duly authorized by all necessary trust action on the part
of the Trust.

4.                                       The Declaration of Trust constitutes a
legal, valid and binding obligation of the Company, the Trustees and the
Administrators, and is enforceable against the Company, the Trustees and the
Administrators, in accordance with its terms.

5.                                       Each of the Operative Documents
constitutes a legal, valid and binding obligation of the Trust, enforceable
against the Trust, in accordance with its terms.

6.                                       The Capital Securities have been duly
authorized for issuance by the Declaration of Trust, and, when duly executed and
delivered to and paid for by the purchasers thereof in accordance with the
Declaration of Trust, the Subscription Agreement and the Placement Agreement,
the Capital Securities will be validly issued, fully paid and, subject to the
qualifications set forth in paragraph 8 below, nonassessable undivided
beneficial interests in the assets of the Trust and will entitle the Capital
Securities Holders to the benefits of the Declaration of Trust.  The issuance of
the Capital Securities is not subject to preemptive or other similar rights
under the Act or the Declaration of Trust.

7.                                       The Common Securities have been duly
authorized for issuance by the Declaration of Trust and, when duly executed and
delivered to the Company as Common Security Holder in accordance with the
Declaration of Trust, will be validly issued, fully paid and, subject to
paragraph 8 below and Section 9.1(b) of the Declaration of Trust (which provides
that the Holder of the Common Securities are liable for debts and obligations of
Trust), nonassessable undivided beneficial interests in the assets of the Trust
and will entitle the Common Security Holder to the benefits of the Declaration
of Trust.  The issuance of the Common Securities is not subject to preemptive or
other similar rights under the Act or the Declaration of Trust.

8.                                       Under the Declaration of Trust and the
Act, the Holders of the Capital Securities, as beneficial owners of the Trust,
will be entitled to the same limitation of personal liability extended to
stockholders of private corporations for profit organized under the General
Corporation Law of the State of Delaware.  We note that the Holders of the
Capital Securities and the Holder of the Common Securities may be obligated,
pursuant to the Declaration of Trust, (A) to provide indemnity and/or security
in connection with and pay taxes or governmental charges arising from transfers
or exchanges of Capital Security Certificates and the issuance of replacement
Capital Security Certificates, and (B) to provide security or indemnity in
connection with requests of or directions to the Institutional Trustee to
exercise its rights and powers under the Declaration of Trust.

9.                                       Neither the execution, delivery and
performance by the Trust of the Operative Documents, nor the consummation by the
Trust of any of the transactions contemplated thereby, requires the consent or
approval of, the authorization of, the withholding of objection on the part of,
the giving of notice to, the filing, registration or qualification with, or the
taking of any other action in respect of, any governmental authority or agency
of the State of Delaware, other than the filing of the Certificate of Trust with
the Secretary of State (which Certificate of Trust has been duly filed).

10.                                 Neither the execution, delivery and
performance by the Trust of the Trust Documents, nor the consummation by the
Trust of the transactions contemplated thereby, (i) is in

B-2-4


--------------------------------------------------------------------------------


violation of the Declaration of Trust or of any law, rule or regulation of the
State of Delaware applicable to the Trust or (ii) to the best of our knowledge,
without independent investigation, violates, contravenes or constitutes a
default under, or results in a breach of or in the creation of any lien (other
than as permitted by the Operative Documents) upon any property of the Trust
under any indenture, mortgage, chattel mortgage, deed of trust, conditional
sales contract, bank loan or credit agreement, license or other agreement or
instrument to which the Trust is a party or by which it is bound.

11.                                 Assuming that the Trust will not be taxable
as a corporation for federal income tax purposes, but rather will be classified
for such purposes as a grantor trust under Subpart E, Part I of Subchapter J of
the Internal Revenue Code of 1986, as amended, the Trust will not be subject to
any tax, fee or governmental charge under the laws of the State of Delaware.

The opinions expressed in paragraph 4, 5, 6, 7 and 8 above are subject, as to
enforcement, to the effect upon the Declaration of Trust of (i) bankruptcy,
insolvency, moratorium, receivership, reorganization, liquidation, fraudulent
conveyance and transfer, and other similar laws relating to or affecting the
rights and remedies of creditors generally, (ii) principles of equity, including
applicable law relating to fiduciary duties (regardless of whether considered
and applied in a proceeding in equity or at law), and (iii) the effect of
applicable public policy on the enforceability of provisions relating to
indemnification or contribution.

Circular 230 Notice.  Any advice contained in this communication with respect to
any federal tax matter was not intended or written to be used, and it cannot be
used by any taxpayer, for the purpose of avoiding penalties that the Internal
Revenue Service may impose on the taxpayer.  If any such advice is made to any
person other than to our client for whom the advice was prepared, the advice
expressed above is being delivered to support the promotion or marketing (by a
person other than Richards, Layton & Finger) of the transaction or matter
discussed or referenced, and such taxpayer should seek advice based on the
taxpayer’s particular circumstances from an independent tax advisor.

In basing the opinions set forth herein on “our knowledge,” the words “our
knowledge” signify that no information has come to the attention of the
attorneys in the firm who are directly involved in the representation of the
Trust in this transaction that would give us actual knowledge that any such
opinions are not accurate. Except as otherwise stated herein, we have undertaken
no independent investigation or verification of such matters.

We consent to your relying as to matters of Delaware law upon this opinion in
connection with the Placement Agreement.  We also consent to Lewis, Rice &
Fingersh, L.C.’s and Troy & Gould P.C.’s relying as to matters of Delaware law
upon this opinion in connection with opinions to be rendered by them on the date
hereof pursuant to the Placement Agreement.  Except as stated above, without our
prior written consent, this opinion may not be furnished or quoted to, or relied
upon by, any other Person for any purpose.

Very truly yours,

B-2-5


--------------------------------------------------------------------------------


SCHEDULE A

Wilmington Trust Company

FTN Financial Capital Markets

Keefe, Bruyette & Woods, Inc.

National Mercantile Bancorp

B-2-6


--------------------------------------------------------------------------------


EXHIBIT B-3

TAX COUNSEL OPINION ITEMS

1.                                       The Debentures will be classified as
indebtedness of the Company for U.S. federal income tax purposes.

2.                                       The Trust will be characterized as a
grantor trust and not as an association taxable as a corporation for U.S.
federal income tax purposes.

B-3-1


--------------------------------------------------------------------------------


Lewis, Rice & Fingersh, L.C.

500 N. Broadway, Suite 2000

St. Louis, Missouri  63102

Re:                             Representations Concerning the Issuance of
Junior Subordinated Deferrable Interest Debentures (the “Debentures”) to First
California Capital Trust I (the “Trust”) and Sale of Trust Securities (the
“Trust Securities”) of the Trust

Ladies and Gentlemen:

In accordance with your request, National Mercantile Bancorp (the “Company”)
hereby makes the following representations in connection with the preparation of
your opinion letter as to the United States federal income tax consequences of
the issuance by the Company of the Debentures to the Trust and the sale of the
Trust Securities.

Company hereby represents that:

1.                                       The sole assets of the Trust will be
the Debentures, any interest paid on the Debentures to the extent not
distributed, proceeds of the Debentures, or any of the foregoing.

2.                                       The Company intends to use the net
proceeds from the sale of the Debentures for general corporate purposes.

3.                                       The Trust was not formed to conduct any
trade or business and is not authorized to conduct any trade or business. The
Trust exists for the exclusive purposes of (i) issuing and selling the Trust
Securities, (ii) using the proceeds from the sale of Trust Securities to acquire
the Debentures, and (iii) engaging only in activities necessary or incidental
thereto.

4.                                       The Company has not entered into an
agency agreement with the Trust or authorized the trustee to act as its agent in
dealing with third parties. To Company’s knowledge, after due inquiry, the Trust
has not acted as the agent of the Company or of anyone else in dealing with
third parties.

5.                                       The Trust was formed to facilitate
direct investment in the assets of the Trust, and the existence of multiple
classes of ownership is incidental to that purpose. There is no intent to
provide holders of such interests in the Trust with diverse interests in the
assets of the Trust.

6.                                       The Company intends to create a
debtor-creditor relationship between the Company, as debtor, and the Trust, as a
creditor, upon the issuance and sale of the Debentures to the Trust by the
Company. The Company will (i) record and at all times continue to reflect the
Debentures as indebtedness on its separate books and records for financial
accounting purposes, and (ii) treat the Debentures as indebtedness for all
United States tax purposes.

7.                                       During each year, the Trust’s income
will consist solely of payments made by the Company with respect to the
Debentures. Such payments will not be derived from the active conduct of a
financial business by the Trust. Both the Company’s obligation to make such
payments and the measurement of the amounts payable by the Company are defined
by the terms of the Debentures. Neither the Company’s obligation to make such
payments nor the measurement of the amounts payable by the Company is dependent
on income or profits of Company or any affiliate of the Company.

B-3-2


--------------------------------------------------------------------------------


8.                                       The Company expects that it will be
able to make, and will make, timely payment of amounts identified by the
Debentures as principal and interest in accordance with the terms of the
Debentures with available capital or accumulated earnings.

9.                                       The Company presently has no intention
to defer interest payments on the Debentures, and it considers the likelihood of
such a deferral to be remote because, if it were to exercise its right to defer
payments of interest with respect to the Debentures, it would not be permitted
to declare or pay any dividends or distributions on, or redeem, purchase,
acquire, or make a liquidation payment with respect to, any capital stock of the
Company or any affiliate of the Company (other than payments of dividends or
distributions to the Company or payments of dividends from direct or indirect
subsidiaries of the Company to their parent corporations, which also shall be
direct or indirect subsidiaries of the Company) or make any payment of principal
of or interest or premium, if any, on or repay, repurchase, or redeem any debt
securities of the Company or any affiliate of the Company that rank pari passu
in all respects with or junior in interest to the Debentures, in each case
subject to limited exceptions stated in Section 2.11 of the Indenture to be
entered into in connection with the issuance of the Debentures.

10.                                 The Company has no present intention (a) to
take the position that a deferral of interest payments on the Debentures is not
a remote contingency, or (b) to make an explicit disclosure on the Company’s tax
return, under Reg. § 1.1275-2(h)(5) that its determination as holder with
respect to remote contingency status is different from its determination as
issuer.

11.                                 Immediately after the issuance of the
Debentures, the debt-to-equity ratio of the Company (as determined for financial
accounting purposes, but excluding deposit liabilities from the Company’s debt)
will be within standard depository institution industry norms and, in any event,
will be no higher than four to one (4 : 1).

12.                                 To the best of our knowledge, the Company is
currently in compliance with all federal, state, and local capital requirements,
except to the extent that failure to comply with any such requirements would not
have a material adverse effect on the Company and its affiliates.

13.                                 The Company will not issue any class of
common stock or preferred stock senior to the Debentures during their term.

14.                                 The Internal Revenue Service has not
challenged the interest deduction on any class of the Company’s subordinated
debt in the last ten (10) years on the basis that such debt constitutes equity
for federal income tax purposes.

The above representations are accurate as of the date below and will continue to
be accurate through the issuance of the Trust Securities, unless you are
otherwise notified by us in writing. The undersigned understands that you will
rely on the foregoing in connection with rendering certain legal opinions, and
possesses the authority to make the representations set forth in this letter on
behalf of the Company.

Very truly yours,

 

 

 

NATIONAL MERCANTILE BANCORP

 

 

 

 

 

 

Date: January 24, 2007

By:

 

 

 

 

 

Title:

 

 

B-3-3


--------------------------------------------------------------------------------


EXHIBIT C

SIGNIFICANT SUBSIDIARIES

Mercantile National Bank

South Bay Bank, N.A.

National Mercantile Capital Trust I

C-1


--------------------------------------------------------------------------------



EXHIBIT D


FORM OF QUARTERLY REPORT

Keefe, Bruyette & Woods, Inc.

787 7th Avenue, 4th Floor

New York, New York  10019

Attention:  Mitchell Kleinman, General Counsel

BANK HOLDING COMPANY

As of [March 31, June 30, September 30 or December 31], 20  

 

Tier 1 to Risk Weighted Assets

 

 

%

 

 

 

 

Ratio of Double Leverage

 

 

%

 

 

 

 

Non-Performing Assets to Loans and OREO

 

 

%

 

 

 

 

Ratio of Reserves to Non-Performing Loans

 

 

%

 

 

 

 

Ratio of Net Charge-Offs to Loans

 

 

%

 

 

 

 

Return on Average Assets (annualized)**

 

 

%

 

 

 

 

Net Interest Margin (annualized)**

 

 

%

 

 

 

 

Efficiency Ratio

 

 

%

 

 

 

 

Ratio of Loans to Assets

 

 

%

 

 

 

 

Ratio of Loans to Deposits

 

 

%

 

 

 

 

Total Assets

 

$

 

 

 

 

 

Year to Date Income

 

$

 

 

--------------------------------------------------------------------------------

*A table describing the quarterly report calculation procedures is provided on
page D-2

** To annualize Return on Average Assets and Net Interest Margin do the
following:

1st Quarter-multiply income statement item by 4, then divide by balance sheet
item(s)

2nd Quarter-multiply income statement item by 2,then divide by balance sheet
item(s)

3rd Quarter-divide income statement item by 3, then multiply by 4, then divide
by balance sheet item(s)

4th Quarter-should already be an annual number

NO ADJUSTMENT SHOULD BE MADE TO BALANCE SHEET ITEMS

D-1


--------------------------------------------------------------------------------


Financial Definitions

 

Report Item

 

Corresponding FRY-9C or LP Line Items
with Line Item corresponding Schedules

 

Description of Calculation

“Tier 1 Capital” to Risk Weighted Assets

 

BHCK7206
Schedule HC-R

 

Tier 1 Risk Ratio: Core Capital (Tier 1)/ Risk-Adjusted Assets

Ratio of Double Leverage

 

(BHCP0365)/(BHCP3210)
Schedule PC in the LP

 

Total equity investments in subsidiaries divided by the total equity capital.
This field is calculated at the parent company level. “Subsidiaries” include
bank, bank holding company, and nonbank subsidiaries.

Non-Performing Assets to Loans and OREO

 

(BHCK5525-BHCK3506+BHCK5526-BHCK3507+BHCK2744)/(BHCK2122+BHCK2744)
Schedules HC-C, HC-M & HC-N

 

Total Nonperforming Assets (NPLs+Foreclosed Real Estate+Other Nonaccrual &
Repossessed Assets)/ Total Loans + Foreclosed Real Estate

Ratio of Reserves to Non-Performing Loans

 

(BHCK3123+BHCK3128)/(BHCK5525-BHCK3506+BHCK5526-BHCK3507)
Schedules HC & HC-N

 

Total Loan Loss and Allocated Transfer Risk Reserves/ Total Nonperforming Loans
(Nonaccrual + Restructured)

Ratio of Net Charge-Offs to Loans

 

(BHCK4635-BHCK4605)/(BHCK3516)
Schedules HI-B & HC-K

 

Net charge offs for the period as a percentage of average loans.

Return on Assets

 

(BHCK4340/BHCK3368)
Schedules HI & HC-K

 

Net Income as a percentage of Assets.

Net Interest Margin

 

(BHCK4519)/(BHCK3515+BHCK3365+BHCK3516+BHCK3401+BHCKB985)
Schedules HI Memorandum and HC-K

 

(Net Interest Income Fully Taxable Equivalent, if available / Average Earning
Assets)

Efficiency Ratio

 

(BHCK4093)/(BHCK4519+BHCK4079)
Schedule HI

 

(Noninterest Expense)/ (Net Interest Income Fully Taxable Equivalent, if
available, plus Noninterest Income)

Ratio of Loans to Assets

 

(BHCKB528+BHCK5369)/BHCK2170)
Schedule HC

 

Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/ Total Assets

Ratio of Loans to Deposits

 

(BHCKB528+BHCK5369)/(BHDM6631+BHDM6636+BHFN6631+BHFN6636)
Schedule HC

 

Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/ Total Deposits
(Includes Domestic and Foreign Deposits)

Total Assets

 

(BHCK2170)
Schedule HC

 

The sum of total assets. Includes cash and balances due from depository
institutions; securities; federal funds sold and securities purchased under
agreements to resell; loans and lease financing receivables; trading assets;
premises and fixed assets; other real estate owned; investments in
unconsolidated subsidiaries and associated companies; customer’s liability on
acceptances outstanding; intangible assets; and other assets.

Net Income

 

(BHCK4300)
Schedule HI

 

The sum of income (loss) before extraordinary items and other adjustments and
extraordinary items; and other adjustments, net of income taxes.

 

D-2


--------------------------------------------------------------------------------